

Execution Version

--------------------------------------------------------------------------------

    
SHARE PURCHASE AGREEMENT        
BY AND AMONG
BH GLOBAL AVIATION LP,    
SEACOR CAPITAL (ASIA) LIMITED,    
HAWKER PACIFIC AIRSERVICES LIMITED,
THE OPTION HOLDERS OF HAWKER PACIFIC AIRSERVICES LIMITED,
SHAREHOLDER REPRESENTATIVE SERVICES LLC
(solely in its capacity as the Seller Representative)
AND
EAGLE ENTERPRISE, INC.
Dated as of April 4, 2018

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

Section 1.1
Definitions    1

Section 1.2
Construction    14

ARTICLE II PURCHASE AND SALE
15

Section 2.1
The Purchase and Sale    15

Section 2.2
Preliminary Purchase Price    16

Section 2.3
Closing Payments    16

Section 2.4
Treatment of Options    17

Section 2.5
Purchase Price Adjustment    18

ARTICLE III REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY AND THE
COMPANY SUBSIDIARIES
22

Section 3.1
Organization    22

Section 3.2
Consents; No Violations    22

Section 3.3
Capitalization; Subsidiaries    23

Section 3.4
Financial Statements    23

Section 3.5
No Undisclosed Liabilities    24

Section 3.6
Absence of Certain Changes    24

Section 3.7
Real Estate    25

Section 3.8
Intellectual Property    27

Section 3.9
Litigation    28

Section 3.10
Material Contracts    28

Section 3.11
Taxes    31

Section 3.12
Environmental Matters    32

Section 3.13
Compliance with Laws; Permits    33

Section 3.14
Company Benefit Plans.    33

Section 3.15
Brokers    35

Section 3.16
Insurance Policies    35

Section 3.17
Customers and Suppliers    35

Section 3.18
Title to Personal Property    36

Section 3.19
Anti-Corruption; Sanctions; Export Controls; Import Controls,
Anti-Boycott.    36

Section 3.20
Warranties    37

Section 3.21
Products Liability    37

Section 3.22
Affiliated Transactions    38

Section 3.23
Bank Accounts    38

Section 3.24
No Other Representations or Warranties    38

ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH SELLING
EQUITYHOLDER
39

Section 4.1
Organization    39

Section 4.2
Authorization    39

Section 4.3
Title to Shares    39

Section 4.4
Consents; No Violations    39

Section 4.5
Litigation    40

Section 4.6
Brokers    40

Section 4.7
No Other Representations or Warranties    40

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
41

Section 5.1
Organization    41

Section 5.2
Authorization    41

Section 5.3
Consents; No Violations    41

Section 5.4
Litigation    41

Section 5.5
Financial Capability    42

Section 5.6
Solvency    42

Section 5.7
Brokers    42

Section 5.8
Accredited Investor; Independent Review    42

Section 5.9
Condition of the Business    43

Section 5.10
No Other Representations or Warranties    44

ARTICLE VI COVENANTS
44

Section 6.1
Conduct of Business    44

Section 6.2
Reasonable Efforts; Consents    46

Section 6.3
Public Announcements    48

Section 6.4
Tax Matters    48

Section 6.5
Directors’ and Officers’ Indemnification    50

Section 6.6
Termination of Management Incentive Plan    51

Section 6.7
Seller Credit Support Instruments    51

Section 6.8
Access to Information; Access to Customers and Suppliers    52

Section 6.9
Release    53

Section 6.10
Affiliate Agreements    53

Section 6.11
Restrictive Covenants    53

ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE PARTIES
55

Section 7.1
Conditions to Each Party’s Obligations    55

Section 7.2
Conditions to Obligations of Each Seller    55

Section 7.3
Conditions to Obligations of Buyer    56

Section 7.4
Frustration of Closing Conditions    56

ARTICLE VIII CLOSING
57

Section 8.1
Closing    57

Section 8.2
Deliveries by Sellers    57

Section 8.3
Deliveries by Buyer    58

ARTICLE IX TERMINATION
58

Section 9.1
Termination    58

Section 9.2
Procedure and Effect of Termination    59

ARTICLE X INDEMNIFICATION
59

Section 10.1
Survival of Representations, Warranties and Covenants    59

Section 10.2
Indemnification    60

Section 10.3
Limitations on Liability    61

Section 10.4
Indemnification Procedures    62

Section 10.5
Indemnification Exclusive Remedy    64

Section 10.6
Satisfaction of Buyer Indemnification Claims    65

Section 10.7
Escrow Release    65

Section 10.8
R&W Insurance Policy    65

Section 10.9
Characterization of Indemnity Payments    65

ARTICLE XI MISCELLANEOUS
66

Section 11.1
Fees and Expenses    66

Section 11.2
Notices    66

Section 11.3
Severability    67

Section 11.4
Binding Effect; Assignment    67

Section 11.5
No Third-Party Beneficiaries    68

Section 11.6
Consent to Jurisdiction; Service of Process    68

Section 11.7
Waiver of Jury Trial    68

Section 11.8
Entire Agreement    68

Section 11.9
Governing Law    69

Section 11.10
Specific Performance    69

Section 11.11
Counterparts    69

Section 11.12
Amendment; Waiver    69

Section 11.13
Schedules    69

Section 11.14
Time of Essence    70

Section 11.15
Conflicts; Privileges    70

Section 11.16
Seller Representative    71



Exhibits
Exhibit A    Fully Diluted Pro Rata Share
Exhibit B    Form of Escrow Agreement


Schedules
Schedule A    Selling Optionholders



SHARE PURCHASE AGREEMENT
This SHARE PURCHASE AGREEMENT, dated April 4, 2018 (this “Agreement”), is made
and entered into by and among (i) BH Global Aviation LP, a limited partnership
organized under the laws of England and Wales (“BH”), (ii) SEACOR Capital
(Asia) Limited, a company incorporated in Hong Kong (“SEACOR”; and, together
with BH, each a “Seller,” and, collectively, the “Sellers”), (iii) Shareholder
Representative Services LLC, a Colorado limited liability company, solely in its
capacity as the Seller Representative (as defined below), (iv) Hawker Pacific
Airservices Limited, a company incorporated in Hong Kong (the “Company”), (v)
each Person holding one or more Options indicated on Schedule A (each a “Selling
Optionholder,” and, collectively, the “Selling Optionholders”), and (vi) Eagle
Enterprise, Inc., a Delaware corporation (“Buyer”; and, together with Sellers,
the Company and the Selling Optionholders, each a “Party” and, collectively, the
“Parties”).
WHEREAS, Sellers own all of the issued and outstanding ordinary shares of the
Company (the “Shares”);
WHEREAS, the Selling Optionholders own all of the issued and outstanding
Options; and
WHEREAS, the Parties desire to enter into this Agreement pursuant to which (i)
Sellers will sell to Buyer, and Buyer will purchase from Sellers, all of the
Shares and (ii) the Selling Optionholders will sell to Buyer, and Buyer will
purchase from the Selling Optionholders, all of the In-the-Money Vested Options,
on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, each Party hereby agrees as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Definitions. When used in this Agreement, the following terms
shall have the meanings assigned to them in this Section 1.1:
“Accounting Firm” has the meaning set forth in Section 2.5(c)(ii).
“Accounting Principles” means HKFRS, consistently applied using the accounting
principles, policies, procedures, practices, applications and methodologies used
in preparing the Financial Statements.
“ACOTS Lease Arrangement” means the lease arrangement for the ACOTS program as
governed by (i) Letter of Support, dated as of November 3, 2017, by and between
Commonwealth Bank of Australia and Hawker Pacific Pty Ltd, (ii) Priority Deed
Acknowledgement Letter to be entered into by and among Australia and New Zealand
Banking Group Limited, Commonwealth Bank of Australia, Hawker Pacific Pty Ltd,
Hawker Pacific Airservices Limited, Hawker Pacific Australia Pty Ltd, Hawker
Pacific Aviation Services Pty Ltd, Australian Avionics Pty Ltd, Hawker Pacific
Asia Pte Ltd and Hawker Pacific (Malaysia) Sdn. Bhd., (iii) Loan Agreement,
Trade Finance Facility to be entered into by and among Commonwealth Bank of
Australia, Hawker Pacific Pty Ltd, Hawker Pacific Airservices Limited, Hawker
Pacific Asia Pte Ltd, Hawker Pacific (Malaysia) Sdn. Bhd. And Hawker Pacific NZ
Limited, (iv) Amendment and Restatement Deed, Trade Finance Facility to be
entered into by and among Commonwealth Bank of Australia, Hawker Pacific Pty
Ltd, Hawker Pacific Airservices Limited, Hawker Pacific Aviation Services Pty
Limited, Hawker Pacific Australia Pty Ltd, Australian Avionics Pty Ltd., Hawker
Pacific Asia Pte Ltd, Hawker Pacific (Malaysia) Sdn. Bhd. and Hawker Pacific NZ
Limited, (v) Tripartate Deed, dated as of May 31, 2017, by and among
Commonwealth of Australia represented by the Department of Defence, Commonwealth
Bank of Australia and Hawker Pacific Pty Ltd., (vi) Master Lease Agreement to be
entered into by and between Commonwealth Bank of Australia and Hawker Pacific
Pty Ltd., (vii) Aircraft Supply Contract No. V201767, dated as of July 1, 2017,
by and between Commonwealth of Australia represented by the Department of
Defence and Hawker Pacific Pty Ltd and (viii) Aircraft Support Contract No.
V201771, dated as of July 1, 2017, by and between Commonwealth of Australia
represented by the Department of Defence and Hawker Pacific Pty Ltd.
“Acquired Business” means the business as is being conducted by the Company and
the Company Subsidiaries as of the date hereof and as of the Closing, including
(i) the operation of fixed base operator locations, including the refueling of
aircraft and leasing of hangar space for aircraft, (ii) the operation of service
centers for aircraft, including the provision of spare part sales, logistics
services sales, design and engineering services, special mission modification
services or maintenance services and (iii) the sale of new or used aircraft. As
used in this paragraph, the word “aircraft” includes without limitation
rotorcrafts, helicopters and fixed-wing aircrafts.
“Adjustment Escrow Account” has the meaning set forth in Section 2.3(b).
“Adjustment Escrow Amount” has the meaning set forth in Section 2.3(b).
“Adjustment Escrow Fund” has the meaning set forth in Section 2.3(b).
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person. For the purposes of this definition, “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliate Agreements” means all (i) Contracts or other transactions between the
Company or any Company Subsidiary, on the one hand, and any Affiliate, officer
or director of the Company or any Company Subsidiary (including any Seller, but
excluding the Company and the Company Subsidiaries), on the other hand, and (ii)
any letters of credit, performance bonds or other credit support instruments
issued by the Company or any Company Subsidiary in support of liabilities or
obligations of Seller or any of its Affiliates (excluding the Company and the
Company Subsidiaries).
“Agreement” has the meaning set forth in the Preamble.
“Aircraft Facility” means any aircraft financing facility arrangement entered
into by the Company including the CBA Facility, the Second CBA Facility and the
Textron Facility.
“Aircraft Inventory” means any aircraft, rotorcraft or helicopter that is listed
in the Company’s balance sheet at the relevant time.
“Ancillary Documents” means the Escrow Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement to be
executed in connection with the transactions contemplated hereby.
“Anticorruption Law” has the meaning set forth in Section 3.19(a).
“Antitrust Filings” has the meaning set forth in Section 6.2(b).
“Antitrust Law” means any applicable Law that prohibits, restricts or regulates
actions having the purpose or effect of monopolization or restraint of trade,
including Laws that require notification to, filing with or clearance or
approval from, a Governmental Entity with respect to antitrust, competition, or
market concentration.
“ANZ (ACTC) Lease Arrangements” means (i) Aircrew Training Capability (ACTC)
Services Contract to be entered into by and between New Zealand Defence Force
and Hawker Pacific NZ Limited and (ii) Master Lease Agreement, undated, by and
between Australia and New Zealand Banking Group Limited and Hawker Pacific NZ
Limited.
“ANZ (IAPTC) Lease Arrangements” means (i) Master Lease Agreement, dated as of
September 17, 2012, by and between ANZ National Bank Limited and Hawker Pacific
NZ Limited and the schedules related thereto, (ii) Extension and Amendment Deed
– Master Lease Agreement and Lease Schedules, dated as of March 29, 2018, by and
between ANZ Bank New Zealand Limited and Hawker Pacific NZ Limited, (iii)
Interim Advance Pilot Training Capability Services Contract, dated as of
September 17, 2012, by and between New Zealand Defence Force and Hawker Pacific
NZ Limited, (iv) Agreement to Vary Agreement 11453 for Interim Advanced Pilot
Training Capability Services, dated as of September 7, 2017, by and between Her
Majesty the Queen in right of her Government in New Zealand acting by through
the Chief of Defence Force and Hawker Pacific New Zealand Limited, (v) Specific
Security Deed, dated as of September 17, 2012, by and between Hawker Pacific NZ
Limited and ANZ National Bank Limited, (vi) Master Purchase Agreement, dated as
of dated as of September 17, 2012, by and between Hawker Pacific NZ Limited and
ANZ National Bank Limited, (vii) Guarantee and Indemnity, dated as of September
17, 2012, by and between Hawker Pacific NZ Limited and ANZ National Bank
Limited, (viii) Bill of Sale, dated as of October 1, 2012, by and between Hawker
Pacific NZ Limited and ANZ National Bank Limited, (ix) Bill of Sale, dated as of
October 1, 2012, by and between Hawker Pacific NZ Limited and ANZ National Bank
Limited, (x) Bill of Sale, dated as of September 19, 2012, by and between Hawker
Pacific NZ Limited and ANZ National Bank Limited and (xi) Bill of Sale, dated as
of September 18, 2012, by and between Hawker Pacific NZ Limited and ANZ National
Bank Limited.
“ANZ Lease Arrangements” means (i) the ANZ (ACTC) Lease Arrangements and (ii)
the ANZ (IAPTC) Lease Arrangements.
“Balance Sheet Date” has the meaning set forth in Section 3.4.
“Base Purchase Price” has the meaning set forth in Section 2.2(a).
“Benefit Plan” means any (i) employee benefit plan and (ii) written employment,
severance or similar contract or agreement, arrangement, plan or policy
providing any compensation or benefits (including any agreement, arrangement,
plan or policy making available bonuses, equity awards, or deferred
compensation) to which the Company or any Company Subsidiary contributes, is
obligated to contribute or could reasonably be expected to have any liability.
“BH” has the meaning set forth in the Preamble.
“Business Confidential Information” means books, records, data and other
documents and confidential information concerning the Company, any Company
Subsidiary or the Acquired Business or the products, services, customer
development information (including customer and prospect lists), sales
activities and procedures, promotional and marketing techniques, pricing, plans
and strategies, financing, development and expansion plans and credit and
financial data concerning customers and suppliers of the Company the Company,
any Company Subsidiary or the Acquired Business.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are required or authorized to be closed in New York, New York or
Sydney, Australia.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Closing Certificate” has the meaning set forth in Section 7.2(c).
“Buyer Indemnified Party” means Buyer and its Affiliates (including, after the
Closing, the Company and the Company Subsidiaries), and each of their respective
directors, officers and employees.
“Cairns Facility” means that certain facility located at Hangar 149, Tom
McDonald Drive, Cairns, Queensland 4870 Australia.
“Cash and Cash Equivalents” means (a) all cash invested in Aircraft Inventory
and works in progress or “WIP” for aircrafts as set forth on Schedule 1.1, plus
(b) the amount of any cash advances funded in relation to the Cairns Facility
(not including any cash borrowed under the MRO Facility and funded in relation
to the Cairns Facility) plus (c) all other cash, cash equivalents and freely
marketable securities held by the Company including the amounts of any received
but uncleared checks, drafts and wires issued prior to such time, less the
amounts of any issued but uncleared checks, drafts and wires issued prior to
such time, calculated, in each case of (a), (b) and (c), as of 10:00 a.m. (New
York, New York time) on the Closing Date; provided, however, (i) any cash
borrowed under the MRO Facility and not funded in relation to the Cairns
Facility shall not be deemed to be Cash and Cash Equivalents, and (ii) cash
deposits received from customers for aircraft that are required to be remitted
to the applicable OEMs but have not been so remitted as of the Closing Date
shall not be deemed to be Cash and Cash Equivalents.
“CBA Facility” means the Loan Agreement, Trade Finance Facility dated as of
October 4, 2016 between, among others, the Company and Commonwealth Bank of
Australia.
“Closing” has the meaning set forth in Section 8.1.
“Closing Cash” has the meaning set forth in Section 2.5(b).
“Closing Date” has the meaning set forth in Section 8.1.
“Closing Date Per Share Consideration” means the quotient obtained by dividing
the Estimated Purchase Price by the number of Fully Diluted Shares.
“Closing Indebtedness” has the meaning set forth in Section 2.5(b).
“Closing Statement” has the meaning set forth in Section 2.5(b).
“Closing Transaction Expenses” has the meaning set forth in Section 2.5(b).
“Closing Working Capital” has the meaning set forth in Section 2.5(b).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Preamble.
“Company Subsidiary” means any Subsidiary of the Company.
“Confidentiality Agreement” means the non-disclosure letter by and between the
Company and the Buyer dated as of September 27, 2017.
“Consent” means any consent, approval, waiver, license, permit, franchise or
authorization.
“Contract” means any written or oral legally enforceable contract, arrangement
or agreement to which the Company or any Company Subsidiary is a party or by
which any of their assets are bound.
“Continuing Obligor” has the meaning set forth in Section 6.7(b).
“Current Assets” means the consolidated book value of the current assets of the
Company and the Company Subsidiaries as of 10:00 a.m. (New York, New York time)
on the Closing Date calculated in accordance with the Accounting Principles;
provided, however, that Current Assets shall specifically exclude any Aircraft
Inventory, any deferred Tax assets and any items constituting Cash and Cash
Equivalents.
“Current Liabilities” means the consolidated book value of the current
liabilities of the Company and the Company Subsidiaries as of 10:00 a.m. (New
York, New York time) on the Closing Date calculated in accordance with the
Accounting Principles; provided, however, that Current Liabilities shall
specifically exclude any Aircraft Facilities, the ANZ Lease Arrangements, the
ACOTS Lease Arrangement, the MRO Facility Amount, any deferred Tax liabilities
and any items constituting Indebtedness or Transaction Expenses.
“Current Representation” has the meaning set forth in Section 11.15(a).
“Designated Person” has the meaning set forth in Section 11.15(b).
“Direct Claim” has the meaning set forth in Section 10.4(c).
“Dispute Notice” has the meaning set forth in Section 2.5(c)(ii).
“Environmental Laws” means all Laws relating to pollution or protection of the
environment, including surface or ground water, drinking water supply, soil,
surface or subsurface strata or medium, ambient or indoor air, plant and animal
life or any other natural resource, including Laws relating to emissions,
discharges, Releases or threatened Releases of Hazardous Substances, or
otherwise regulating the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.
“Environmental Permits” means all Permits, registrations, Consents, or waivers
required under or issued, granted, given or authorized by any Governmental
Entity pursuant to Environmental Laws.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” has the meaning set forth in Section 2.3(b).
“Escrow Agreement” has the meaning set forth in Section 2.3(b).
“Escrow Amounts” means the Adjustment Escrow Amount and the Indemnity Escrow
Amount.
“Escrow Fund” has the meaning set forth in Section 2.3(b).
“Estimated Cash” has the meaning set forth in Section 2.5(a).
“Estimated Closing Statement” has the meaning set forth in Section 2.5(a).
“Estimated Indebtedness” has the meaning set forth in Section 2.5(a).
“Estimated Purchase Price” has the meaning set forth in Section 2.2.
“Estimated Transaction Expenses” has the meaning set forth in Section 2.5(a).
“Estimated Working Capital” has the meaning set forth in Section 2.5(a).
“Export Controls” means all export control laws or regulations administered by
any Governmental Entity in which the Company and the Company Subsidiaries
conduct the Acquired Business, as well as the export control Laws of the United
States, including but not limited to the Export Administration Regulations (EAR)
and the International Traffic in Arms Regulations (ITAR).
“Final Cash” has the meaning set forth in Section 2.5(c)(iii).
“Final Indebtedness” has the meaning set forth in Section 2.5(c)(iii).
“Final Purchase Price” has the meaning set forth in Section 2.5(e).
“Final Transaction Expenses” has the meaning set forth in Section 2.5(c)(iii).
“Final Working Capital” has the meaning set forth in Section 2.5(c)(iii).
“Financial Statements” has the meaning set forth in Section 3.4.
“Fraud” means actual and intentional fraud with respect to the specific
representations and warranties of the Selling Equityholders and the Company in
Article III and Article IV of this Agreement; provided, however, that such
actual and intentional fraud of such Party shall only be deemed to exist if, (i)
in the case of Selling Equityholders or the Company, any of the individuals
named on Schedule 1.1(a)(i) or Schedule 1.1(a)(ii), respectively, had actual
knowledge (as opposed to imputed or constructive knowledge or knowledge that
could have been obtained after inquiry or without reckless disregard) or belief
that the applicable representation or warranty was false and made such
representation or warranty with an intention that the other Party rely thereon
in acting or refraining from acting and (ii) as a result of such untrue
representation or warranty, the other Party suffered Losses.
“Fully Diluted Pro Rata Share” means with respect to each Seller or Selling
Optionholder, the percentage set forth on Exhibit A opposite such Seller’s or
Selling Optionholder’s name, which is based on the Shares or Options held by
such Person as a percentage of the Fully Diluted Shares.
“Fully Diluted Shares” means the aggregate number of issued and outstanding
Shares plus the aggregate number of Shares underlying the In-the-Money Vested
Options.
“Governmental Entity” means any domestic or foreign national, state, multi-state
or municipal or other local government, any political subdivision thereof or any
court, administrative or regulatory agency, department, instrumentality, body or
commission or other governmental authority or agency, including any airport
authority.
“Hazardous Substance” means any waste, pollutant, contaminant, hazardous
substance, toxic or corrosive substance, hazardous waste, special waste,
industrial substance, by-product, process-intermediate product or waste,
petroleum or petroleum-derived substance or waste, chemical liquids or solids,
liquid or gaseous products, or any constituent of any such substance or waste,
the use, handling or disposal of which is governed by or subject to
Environmental Law.
“HKFRS” means the Hong Kong Financial Reporting Standards adopted by the Hong
Kong Institute of Certified Public Accountants, as in effect from time to time.
“Import Controls” means all import control laws or regulations administered by
any Governmental Entity in which the Company and the Company Subsidiaries
conduct the Acquired Business.
“In-the-Money Vested Option” means each Option with respect to a Vested Option
Share with an exercise price less than the Closing Date Per Share Consideration.
“In-the-Money Vested Option Transfer Payment” means, as to each In-the-Money
Vested Option, an amount equal to the product of (i) the Closing Date Per Share
Consideration minus the exercise price of the applicable In-the-Money Vested
Option multiplied by (ii) the number of Shares that would otherwise be issuable
upon the exercise of such In-the-Money Vested Option.
“Indebtedness” means, calculated as of immediately prior to the Closing, any of
the following to the extent they are obligations of the Company or any Company
Subsidiary: (i) any indebtedness for borrowed money, (ii) any obligations
evidenced by bonds, debentures, notes, letters of credit or other similar
instruments (in the case of letters of credit or similar credit support
instruments under this clause (ii), to the extent drawn), (iii) any obligations
as lessee under leases which are required under HKFRS to be treated as capital
leases, (iv) the deferred purchase price of property, goods or services
(excluding trade payables included within Final Working Capital), (v) any
guaranty of any of the foregoing and (vi) any accrued and unpaid interest, fees,
penalties and other expenses owed with respect to the foregoing, including but
not limited to, prepayment penalties; provided, however, that Indebtedness shall
not include (A) any Aircraft Facility, ANZ Lease Arrangements, ACOTS Lease
Arrangement or the MRO Facility Amount (B) any guaranties of commercial
obligations of the Company or any Company Subsidiary, including those set forth
on Schedule 1.1(a)(iii) or (C) any Seller Credit Support Instruments.


“Indemnified Party” has the meaning set forth in Section 10.4(a).
“Indemnifying Party” has the meaning set forth in Section 10.4(a).
“Indemnity Escrow Account” has the meaning set forth in Section 2.3(c).
“Indemnity Escrow Amount” has the meaning set forth in Section 2.3(c).
“Indemnity Escrow Fund” has the meaning set forth in Section 2.3(c).
“Intellectual Property” means, collectively, all intellectual and industrial
property and rights thereto throughout the world, including: (i) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all letters patent, pending applications for patents
and all reissues, reexaminations, divisions, continuations,
continuations-in-part and extensions thereof, (ii) all trademarks, service
marks, trade names, and Internet domain names, all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all published and unpublished works of authorship (including
databases and software), copyrights, and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations, and renewals in connection therewith (v) all trade secrets and
confidential business information (including confidential ideas, research and
development, know-how, methods, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals) and (vi) all copies and tangible
embodiments of the foregoing (in whatever form or medium).
“Interim Financial Statements” has the meaning set forth in Section 3.4.
“Issuer” has the meaning set forth in Section 6.7(b).
“Judgment” means any judgment, order, decree, award, ruling, decision, verdict,
subpoena, injunction or settlement entered, issued, made or rendered by any
Governmental Entity.
“Knowledge” means, with respect to a Seller or the Company, as applicable, all
facts (i) actually known or (ii) that would reasonably be expected to be known
after due inquiry of such persons’ direct reports, in each case by those
individuals listed on Schedule 1.1(a)(i) or Schedule 1.1(a)(ii), respectively.
“Law” means any Federal, state, local, foreign, international or multinational
treaty, constitution, statute or other law, ordinance, rule, regulation or
principle of common law including any legally binding aircraft or aviation
rules, regulations, standards and interpretations thereof promulgated by any
Governmental Entity.
“LC Cash Collateralization Amount” has the meaning set forth in Section 6.7(b).
“Lease Documents” has the meaning set forth in Section 3.7(b).
“Leased Real Properties” has the meaning set forth in Section 3.7(b).
“Letter of Credit” has the meaning set forth in Section 6.7(b).
“Liens” means mortgages, liens, pledges, security interests, charges, claims,
restrictions and encumbrances.
“Losses” has the meaning set forth in Section 10.2(a).
“Management Incentive Plan” means the Long Term Incentive Plan of the Company,
effective as of July 1, 2015.
“Material Adverse Effect” means any event, occurrence, circumstance, effect or
change that would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, operations, financial condition,
properties or results of operations of the Company and the Company Subsidiaries,
taken as a whole, or the ability of any of the Parties hereto (other than Buyer)
to perform any of its obligations hereunder or consummate the transactions
contemplated hereby; provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect: (i) any adverse change,
event, development, or effect (whether short-term or long-term) arising from or
relating to (A) general business, industry or economic conditions, (B) national
or international political or social conditions, including the engagement by the
United States, Australia or any other country in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack, (C) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (D) changes in HKFRS, (E) changes in Laws, (F) the taking
of any action contemplated by this Agreement or the Ancillary Documents, or
(G) the announcement, pendency or completion of the transactions contemplated
hereby or by the Ancillary Documents or the identity of Buyer, including losses
or threatened losses of employees, customers, suppliers, distributors or others
having relationships with the Company or any Company Subsidiary, to the extent
not the result of a breach of any covenant contained herein by any Party hereto
(other than Buyer); provided, that, with respect to a matter described in any of
the foregoing clauses (A), (B), (C), (D) or (E), such matter shall not be taken
into account only to the extent such matter does not have a disproportionate
effect on any of the Company or any of the Company Subsidiaries relative to
other comparable entities operating in the industries in which the Company and
the Company Subsidiaries operate; (ii) any failure to meet a forecast (whether
internal or published) of revenue, earnings, cash flow, or other data for any
period or any change in such a forecast (provided that this clause (ii) shall
not prevent a determination that any event, occurrence, circumstance, effect or
change underlying such failure to meet projections or forecasts has resulted in
a Material Adverse Effect (provided, further, that any such change or effect is
not otherwise excluded from determining whether there is a Material Adverse
Effect)); (iii) matters disclosed or referred to in the Schedules; (iv) any
actions or omissions by Buyer or any of its Affiliates; and (v) any adverse
change in or effect on the business of the Company and the Company Subsidiaries
that is cured in its entirety before the earlier of (a) the Closing Date and
(b) the date on which this Agreement is terminated pursuant to Article IX.
“Material Contracts” has the meaning set forth in Section 3.10(a).
“Material Customers” has the meaning set forth in Section 3.17(a).
“Material Suppliers” has the meaning set forth in Section 3.17(a).
“MRO Facility” means the up to AUD$4,500,000 construction loan relating to the
Cairns Facility between Australia and New Zealand Banking Group Limited and
Hawker Pacific Pty Limited.
“MRO Facility Amount” means any amounts outstanding, owed, due or payable under
the MRO Facility.
“OEM” means an original equipment manufacturer of the Company’s Aircraft
Inventory.
“Option” means each option to purchase Shares granted under any employee stock
option plan or arrangement of the Company, including options granted under the
Management Incentive Plan.
“Option Agreement” means an agreement or certificate which sets out the terms
and conditions of the grant of Options made to such Selling Optionholder in
accordance with the Management Incentive Plan.
“Option Notice” has the meaning set forth in Section 2.4.
“Ordinary Course” means the ordinary course of business of the Company and the
Company Subsidiaries as of the date hereof.
“Outside Date” has the meaning set forth in Section 9.1(d).
“Owned Improvements” has the meaning set forth in Section 3.7(a).
“Parties” has the meaning set forth in the Preamble.
“Party” has the meaning set forth in the Preamble.
“Payoff Letters” has the meaning set forth in Section 8.2(i).
“Permits” means all licenses, permits, certificates, authorizations and
approvals issued by any Governmental Entity.
“Permitted Liens” means (i) Liens for Taxes that are not yet due and payable or
that are being contested in good faith by appropriate proceedings for which
collection or enforcement against the property is stayed and an adequate reserve
is established in accordance with HKFRS and included in the Financial
Statements, (ii) statutory Liens of landlords and workers’, carriers’,
materialmen’s, suppliers’ and mechanics’ or other like Liens incurred in the
Ordinary Course, to the extent not yet due and payable, (iii) Liens and
encroachments of record with respect to real property affecting title which do
not materially interfere with the present use of the properties they affect,
(iv) Liens that will be released prior to or as of the Closing, (v) Liens
created by or through Buyer, (vi) Liens in respect of any obligations as lessee
under capitalized leases and (vii) Liens set forth on Schedule 1.1(b).
“Person” means any individual, partnership, joint venture, corporation, trust,
limited liability company, unincorporated organization or other entity or any
Governmental Entity.
“Post-Closing Covenants” has the meaning set forth in Section 10.1.
“Pre-Closing Covenants” has the meaning set forth in Section 10.1.
“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.
“Pre-Closing Taxes” means (i) Taxes imposed on the Company and the Company
Subsidiaries for or allocable to the Pre-Closing Tax Period, (ii) Taxes of the
Sellers and (iii) Taxes imposed on the Company and the Company Subsidiaries as
the result of being part of, or a member of, a consolidated, combined, unitary,
or similar group with other Persons on or prior to the Closing Date.
“Proceeding” means any suit, claim, action, litigation, investigation or other
proceeding commenced, brought, conducted or heard by or before any Governmental
Entity or any arbitration proceeding.
“Purchase Price” has the meaning set forth in Section 2.2.
“Purchase Price Excess” has the meaning set forth in Section 2.5(f).
“R&W Insurance Policy” means a Representations and Warranties Insurance Policy
in connection with the transactions contemplated hereunder and issued for the
benefit of Buyer as the named insured, which shall be obtained between the date
of this Agreement and the Closing Date.
“Related Claims” means all claims or causes of action (whether in contract or
tort, in law or in equity, or granted by statute or otherwise) that may be based
upon, arise out of or relate to this Agreement, the Ancillary Documents and any
other document or instrument delivered pursuant to this Agreement or the
Ancillary Documents, or the negotiation, execution, termination, validity,
interpretation, construction, enforcement, performance or nonperformance of this
Agreement or the Ancillary Documents or otherwise arising from the transactions
contemplated hereby or thereby (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with, or as an inducement to enter into, this Agreement or the
Ancillary Documents).
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, dumping or disposing into the environment.
“Representative Fund” means the $100,000 deposited at the Closing with or at the
direction of the Seller Representative.
“Representatives” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants and financial advisors.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (i) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce; (ii) the United Nations
Security Council; or (iii) the Australian Department of Foreign Affairs and
Trade.
“SEACOR” has the meaning set forth in the Preamble.
“Second CBA Facility” means the facility evidenced by the Letter of Support,
dated as of November 3, 2017, by and between Commonwealth Bank of Australia and
Hawker Pacific Pty Ltd.
“Seller” has the meaning set forth in the Preamble.
“Seller Closing Certificate” has the meaning set forth in Section 7.3(c).
“Seller Credit Support Instruments” has the meaning set forth in Section 6.7(a).
“Seller Indemnified Party” means Selling Equityholders and their respective
Affiliates, and each of their respective directors, officers and employees.
“Seller Representative” has the meaning set forth in Section 11.16.
“Sellers” has the meaning set forth in the Preamble.
“Selling Equityholders” means Sellers and the Selling Optionholders.
“Selling Optionholder” has the meaning set forth in the Preamble.
“Shares” has the meaning set forth in the Recitals.
“Sidley” has the meaning set forth in Section 11.15(a).
“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.
“Sublease” has the meaning set forth in Section 3.7(k).
“Subleased Real Property” has the meaning set forth in Section 3.7(k).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of any kind of
which such Person (either alone or through or together with one or more of its
other Subsidiaries) owns, directly or indirectly, at least a majority of the
outstanding capital stock (or other shares of beneficial interest) entitled to
vote generally, or otherwise has the power to elect a majority of the board of
directors or similar governing body or the legal power to direct the business or
policies of such Person. The term Subsidiary shall include all Subsidiaries of
such Subsidiary.
“Tail Premium” has the meaning set forth in Section 6.5(b).
“Target Working Capital” means $15,624,813.25.
“Tax Return” means any report, return, declaration, claim for refund or
information return or statement or other information required or permitted to be
supplied to a Governmental Entity in connection with Taxes, including any
amended return, report, or declaration.
“Taxes” means all federal, state, provincial, local and non-U.S. income, profits
or windfall profits, franchise, net or gross receipts, environmental, customs
duty, capital stock, severance, stamp, payroll, sales, employment, unemployment,
disability, use, goods and services, escheat, unclaimed property, personal and
real property, withholding, liabilities for unlawful state aid or reduced tariff
in relation to tax, base erosion anti-abuse, global intangible low-tax income,
repatriation transition, excise, production, transfer, alternative minimum,
add-on minimum, value added, licenses in the nature of taxes, estimated,
severance, workers’ compensation, disability, premium, duties (custom and
others), occupancy and other taxes of any kind whatsoever, including any
interest, penalties or additions to tax or additional amounts in respect of the
foregoing, including any successor, transferee or secondary liability for a tax
and any liability assumed, shared, allocated or indemnified by contract or
agreement or arising as a result of being or ceasing to be a member of any
affiliated, consolidated, combined, unitary or similar group, or being included
or required to be included in any Tax Return relating thereto.
“Terminating Buyer Breach” has the meaning set forth in Section 9.1(c).
“Terminating Seller Breach” has the meaning set forth in Section 9.1(b).
“Textron Facility” means the Security Agreements, dated as of December 28, 2015,
by and among Wells Fargo Bank Northwest National Association, Hawker Pacific
Pty. Ltd. and Textron Financial Corporation, along with that certain Continuing
Guaranty, dated as of December 22, 2015, by and between Hawker Pacific Pty. Ltd.
and Textron Financial Corporation.
“Third-Party Claim” has the meaning set forth in Section 10.4(a).
“Threshold” has the meaning set forth in Section 10.3(a).
“Transaction Expenses” means, calculated as of immediately prior to the Closing,
(i) the legal, accounting, financial advisory and other advisory, transaction or
consulting fees and expenses incurred or payable by the Company or any Company
Subsidiary, to the extent not paid as of immediately prior to the Closing by the
Company, in connection with the transactions contemplated by this Agreement and
the Ancillary Documents (including any sale, “stay-around,” retention, change of
control or similar bonuses or payments accruing or payable to current or former
employees, directors or consultants of the Company or any Company Subsidiary
contingent upon or in connection with the Closing); provided that Transaction
Expenses shall further include the employer-portion of any employment Taxes
payable by or on behalf of the Company or any Company Subsidiary with respect to
amounts contemplated herein treated as compensation; provided further that in no
event shall Transaction Expenses include any expenses initiated at the request
of Buyer (or any of its Affiliates), related to their respective financing
activities related to the transactions contemplated by the Agreement or
otherwise, (ii) one-half of the premium (not to exceed $500,000) to obtain the
R&W Insurance Policy, and (iii) one-half of the Transfer Taxes, for which the
Selling Equityholders are liable pursuant to Section 6.4(e).
“Transfer Taxes” means all foreign, federal, state and local sales, use, direct
and indirect transfer, documentary transfer, excise, value-added, VAT, goods or
services, registration, recording, stamp, documentation, real estate transfer or
asset gains Taxes, including for the avoidance of doubt, any foreign
non-resident stock sale or similar Taxes.
“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code.
“Unsanctioned Boycott” means an international boycott or restrictive trade
practice of a foreign country against a third country that is not sanctioned by
the United States, as prohibited by or penalized under 15 C.F.R. Part 760 of the
Export Administration Regulations, Section 999 of the Code, and related
guidelines and interpretations.
“Vested Option Share” has the meaning set forth in Section 2.4.
“Working Capital” means Current Assets minus Current Liabilities.
Section 1.2    Construction.
(a)    Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) references to “or” shall be construed in the inclusive sense of
“and/or”, (iv) the words “include”, “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (v) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (vi) the terms “day” and “days”
mean and refer to calendar day(s), (vii) the terms “year” and “years” mean and
refer to calendar year(s) and (viii) where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.
(b)    Unless otherwise set forth in this Agreement, references in this
Agreement to (i) any document, instrument or agreement (including this
Agreement) (A) includes and incorporates all exhibits, schedules and other
attachments thereto, (B) includes all documents, instruments or agreements
issued or executed in replacement thereof and (C) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified or supplemented from time to time in accordance with its terms and in
effect at any given time and (ii) a particular Law means such Law and any
amendments thereto and all regulations and statutory instruments used thereunder
or pursuant thereto, in each case, as the foregoing exist on the date hereof.
All Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.
(c)    The Article and Section headings contained in this Agreement are
exclusively for the purpose of reference, are not part of the agreement of the
parties hereto and shall not in any way affect the meaning or interpretation of
this Agreement.
(d)    Any reference in this Agreement to “made available” means a document or
other item of information that was provided or made available to Buyer and its
Representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated by this Agreement.
(e)    The Parties have participated jointly in the negotiation and drafting of
this Agreement, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against either Party by
virtue of the authorship of this Agreement shall not apply to the construction
and interpretation hereof.
ARTICLE II    

PURCHASE AND SALE
Section 2.1    The Purchase and Sale. On the terms and subject to the conditions
of this Agreement, at the Closing, Sellers shall sell, transfer and deliver to
Buyer, and Buyer shall purchase and acquire from Sellers, all of the Shares.
Section 2.2    Preliminary Purchase Price. The aggregate purchase price for all
of the Shares shall be an amount equal to the sum (the “Estimated Purchase
Price” and, as finally adjusted pursuant to Sections 2.5 and 10.6, the “Purchase
Price”) of:
(a)    Two Hundred and Fifty Million Dollars ($250,000,000) (the “Base Purchase
Price”);
(b)    plus Estimated Cash;
(c)    minus Estimated Indebtedness;
(d)    minus Estimated Transaction Expenses;
(e)    minus the amount, if any, by which the Estimated Working Capital is less
than the Target Working Capital;
(f)    plus the amount, if any, by which the Estimated Working Capital is
greater than the Target Working Capital;
(g)    minus the Escrow Amounts;
(h)    minus the Representative Fund;
(i)    plus the aggregate amount of the exercise price payable in respect of all
In-the-Money Vested Options; and
(j)    minus the aggregate amount of the Tail Premium.
Section 2.3    Closing Payments. At the Closing, Buyer shall:
(a)    pay by wire transfer in immediately available funds to each Seller, to
such accounts as each such Seller designates to Buyer in writing not less than
three (3) Business Days prior to the Closing Date an amount equal to the Closing
Date Per Share Consideration multiplied by the number of Shares held by such
Seller;
(b)    deposit an amount equal to $1,250,000 (the “Adjustment Escrow Amount”,
and such amount together with any interest earned and gains received thereon,
and less any amounts distributed therefrom, being the “Adjustment Escrow Fund”)
by wire transfer in immediately available funds into an escrow account (the
“Adjustment Escrow Account”) to be established and maintained by JPMorgan Chase
Bank N.A (the “Escrow Agent”) pursuant to an escrow agreement substantially in
the form attached hereto as Exhibit C (the “Escrow Agreement”), to serve as the
sole source (together with the Indemnity Escrow Fund) of payment of Sellers’
obligations pursuant to Section 2.5(f)(ii), if any;
(c)    deposit an amount equal to the lesser of (i) 50% of the retention under
the R&W Insurance Policy and (ii) $1,250,000 (the “Indemnity Escrow Amount”, and
such amount together with any interest earned and gains received thereon, and
less any amounts distributed therefrom, being the “Indemnity Escrow Fund”) by
wire transfer in immediately available funds into an escrow account (the
“Indemnity Escrow Account”) to be established and maintained by the Escrow Agent
pursuant to the Escrow Agreement, to serve as the sole source (except in the
case of Fraud and, solely as against the insurer, claims under the R&W Insurance
Policy) of payment of Sellers’ obligations pursuant to Section 10.2(a)(i),
Section 10.2(a)(ii) in respect of Pre-Closing Covenants, Section 10.2(a)(iii),
Section 10.2(b)(i) or Section 10.2(b)(ii) in respect of Pre-Closing Covenants,
if any;
(d)    pay by wire transfer in immediately available funds to such account as
the Seller Representative designates to Buyer in writing not less than three
(3) Business Days prior to the Closing Date, the amount of the Representative
Fund;
(e)    pay the amounts set forth in the Payoff Letters by wire transfer of
immediately available funds to the accounts of the applicable lenders or other
parties as set forth in the Payoff Letters;
(f)    pay by wire transfer in immediately available funds to such account or
accounts as Sellers designate to Buyer, the Transaction Expenses (other than
Transaction Expenses payable to Governmental Entities (including the Transaction
Expenses designated in clause (iii) of the definition of “Transaction Expenses,”
which shall be remitted in accordance with applicable Law) and the Transaction
Expenses designated in clause (ii) of the definition of “Transaction Expenses,”
which shall be remitted in accordance with the terms of the R&W Insurance
Policy);
(g)    pay by wire transfer in immediately available funds to such account or
accounts as designated in the D&O Tail Policy, the aggregate amount of the Tail
Premium; and
(h)    pay to each Selling Optionholder in accordance with this Article II, by
wire transfer of immediately available funds to one or more accounts designated
by each Selling Optionholder to Buyer in writing not less than three
(3) Business Days prior to the Closing Date, in consideration of the transfer of
its In-the-Money Vested Options, the applicable In-the Money Option Share
Transfer Payment as set forth on the Estimated Closing Statement, less any
required withholding Taxes, and without interest thereon.
Section 2.4    Treatment of Options. As promptly as reasonably practicable after
the date hereof, the Company shall send a notice (the “Option Notice”) to all
Selling Optionholders, which Option Notice shall notify such Selling
Optionholder of the following: (i) that Buyer will not be assuming any Options
following the Closing or substituting new options therefor and (ii) the number
of Shares with respect to the Options that shall become vested and exercisable
at the Closing (whether in accordance with the terms of the applicable Option
Agreement or at the discretion of the Company) in connection with the
transactions contemplated under this Agreement (each such Share, a “Vested
Option Share”). Subject to this Section 2.4, at the Closing, the Selling
Optionholders shall sell, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from the Selling Optionholders, all of the In-the-Money
Vested Options in exchange for the In-the-Money Vested Option Transfer Payment,
subject to adjustments following the Closing as specified in this Agreement
(including release of amounts held in the Adjustment Escrow Account, the
Indemnity Escrow Account or the Representative Fund). Each Selling Optionholder
hereby agrees and acknowledges that it (A) approves of this Agreement (including
the liabilities of such Selling Optionholder set forth in this Agreement), the
Escrow Agreement, the other Ancillary Documents and all of the arrangements
relating thereto, (B) approves the appointment of the Seller Representative in
accordance with the terms of this Agreement, (C) represents and warrants that it
is the owner of all such In-the-Money Vested Options free and clear of all
Liens, (D) acknowledges that such Selling Optionholder’s portion of the
In-the-Money Vested Option Transfer Payment as set forth in the Estimated
Closing Statement constitutes all of the consideration such Selling Optionholder
is entitled to receive with respect to the In-the-Money Vested Options held by
such Selling Optionholder, subject to adjustments following the Closing as
specified in this Agreement (including release of amounts held in the Adjustment
Escrow Account, the Indemnity Escrow Account or the Representative Fund), and
(E) acknowledges and agrees that the applicable payor will be entitled to
withhold Taxes from consideration otherwise payable to such Selling Optionholder
pursuant to this Agreement. Each Optionholder further agrees to transfer to
Buyer, and Buyer shall acquire from such Selling Optionholder, at the Closing
all Options held by such Selling Optionholder other than In-the-Money Vested
Options for no additional consideration. Each Selling Optionholder agrees that
he, she or it shall not exercise, and the Company agrees that it shall not
permit any Selling Optionholder to exercise, any Options held as of the date
hereof prior to the earlier of the termination of this Agreement and the
Closing.
Section 2.5    Purchase Price Adjustment.
(a)    Estimated Closing Statement. Within two (2) Business Days prior to the
Closing Date, Sellers shall deliver to Buyer a written statement prepared in
accordance with Section 2.5(g) setting forth Sellers’ good faith estimates of
(i) Cash and Cash Equivalents (“Estimated Cash”), (ii) Indebtedness (“Estimated
Indebtedness”), (iii) Transaction Expenses (“Estimated Transaction Expenses”)
and (iv) Working Capital (“Estimated Working Capital”), together with the
Estimated Purchase Price, the Closing Date Per Share Consideration and the
Closing Date payments to be made to each of the Sellers and the Selling
Optionholders based thereon (the “Estimated Closing Statement”), and reasonable
supporting or underlying documentation used in preparation thereof.
(b)    Closing Statement. Within sixty (60) days after the Closing Date, Buyer
will prepare and deliver to Seller Representative a written statement prepared
in accordance with Section 2.5(g) setting forth Buyer’s good faith determination
of the (i) actual Cash and Cash Equivalents (“Closing Cash”), (ii) actual
Indebtedness (“Closing Indebtedness”), (iii) actual Transaction Expenses
(“Closing Transaction Expenses”) and (iv) actual Working Capital (“Closing
Working Capital”), together with a calculation of the Purchase Price based on
such amounts (the “Closing Statement”) and reasonable supporting or underlying
documentation used in preparation thereof.
(c)    Closing Statement Dispute.
(i)    Within thirty (30) days following receipt by Seller Representative of the
Closing Statement, Seller Representative shall deliver written notice to Buyer
stating whether it accepts or disputes the accuracy of the calculations
reflected in the Closing Statement. If Seller Representative accepts the
calculations reflected in the Closing Statement or if Seller Representative does
not notify Buyer of a dispute with respect to the Closing Statement within such
thirty-day period, then the calculation of Closing Cash, Closing Indebtedness,
Closing Transaction Expenses, and Closing Working Capital reflected in the
Closing Statement, in each case, shall be deemed final, conclusive and binding
on the Parties in all respects.
(ii)    If Seller Representative disputes the accuracy of the calculations
reflected in the Closing Statement, Seller Representative shall provide written
notice to Buyer no later than thirty (30) days following receipt by Seller
Representative of the Closing Statement setting forth those items that Seller
Representative disputes (the “Dispute Notice”), which Dispute Notice shall set
forth in reasonable detail the particulars of such dispute. During the
thirty-day period following delivery of a Dispute Notice, Buyer and Seller
Representative shall negotiate in good faith to resolve such disputed items. If
Buyer and Seller Representative, notwithstanding such good faith effort, fail to
resolve the disputes set forth in the Dispute Notice within thirty (30) days
following delivery of a Dispute Notice, then Buyer and Seller Representative
shall jointly engage an independent nationally recognized accounting firm with
experience in such matters and that is mutually agreed upon by Buyer and Seller
Representative (in either case, the “Accounting Firm”). As promptly as
practicable thereafter, Buyer and Seller Representative shall each prepare and
submit a presentation (only with respect to the unresolved disputed items set
forth in the Dispute Notice, with any undisputed items or resolved disputed
items to be considered final, conclusive and binding on the Parties in all
respects) to the Accounting Firm; provided, however, that copies of all such
materials are concurrently provided to the other Party (or the Seller
Representative, as applicable) and that such discussions may only occur in the
presence (including by telephone) of the other Party (or the Seller
Representative, as applicable). As soon as practicable thereafter, but no later
than thirty (30) Business Days from the final submission of presentations from
Buyer and Seller Representative, Buyer and Seller Representative shall cause the
Accounting Firm to render its written decision with respect to the unresolved
disputed items set forth in the Dispute Notice based solely upon the
presentations by Buyer and Seller Representative, together with any supporting
material related thereto requested by the Accounting Firm, copies of which shall
be provided to the other Party (or the Seller Representative, as applicable). In
resolving any disputed item, the Accounting Firm may not assign a value to any
item greater than the maximum value for such item claimed by either party or
less than the minimum value of such item claimed by either party. The Accounting
Firm shall have full authority to resolve issues relating to the disputed items
in the Closing Statement (including procedural, legal, factual and accounting
issues); provided, however, that the Accounting Firm shall not have the
authority to resolve (I) claims for breaches of representations, warranties or
covenants or (II) other claims that are not primarily within the scope of the
unresolved disputed items in the Closing Statement, including as to any
undisputed items or resolved disputed items. The Accounting Firm shall make its
determination based solely on presentations by Buyer and the Seller
Representative, together with any supporting material related thereto requested
by the Accounting Firm, and not on the basis of independent review. The final
judgment of the Accounting Firm may be entered into any court having
jurisdiction over the issues addressed by the Accounting Firm pursuant to this
Section 2.5(c). The parties hereto and the Accounting Firm will keep
confidential, and will not disclose to any Person, except to their attorneys,
investors and Representatives (and, in the case of the Seller Representative, to
the Selling Equityholders) or as may be required by Law or in connection with
enforcing the decision of the Accounting Firm, the existence of any dispute,
claim or controversy under this Section 2.5, the referral of any such dispute,
claim or controversy to the Accounting Firm or the status or resolution thereof.
The fees and expenses of the Accounting Firm shall be allocated to be paid by
Buyer, on the one hand, and Seller Representative, on the other, based upon the
percentage that the portion of the contested amount not awarded to each Party
bears to the amount actually contested by such Party (or, with respect to the
Selling Equityholders, by the Seller Representative on behalf of such Party), as
determined by the Accounting Firm. For example, if Seller Representative claims
in a Dispute Notice that the Closing Working Capital is $1,000 greater than the
amount determined by Buyer in the Closing Statement, and if the Accounting Firm
ultimately resolves the dispute by awarding Seller $600 of the $1,000 contested,
then the costs and expenses of the Accounting Firm will be allocated sixty
percent (60%) (i.e., 600 ÷ 1,000) to Buyer and forty percent (40%) (i.e., 400 ÷
1,000) to Sellers. All determinations made by the Accounting Firm will be final,
conclusive and binding on the Parties.
(iii)    The final, binding and conclusive calculation of Closing Cash, Closing
Indebtedness, Closing Transaction Expenses and Closing Working Capital based
either upon agreement or deemed agreement by Buyer and Seller Representative in
accordance with Section 2.5(c)(i) or Section 2.5(c)(ii), or the written
determination delivered by the Accounting Firm in accordance with
Section 2.5(c)(ii), will be the “Final Cash,” “Final Indebtedness,” “Final
Transaction Expenses,” and “Final Working Capital,” respectively, for all
purposes of this Agreement.
(d)    Access. For purposes of complying with the terms set forth in this
Section 2.5, Buyer, the Company and the Company Subsidiaries shall cooperate
with and make available to Seller Representative and its Representatives all
information, records, data and working papers and access to personnel, during
normal business hours and upon reasonable notice, as may be reasonably requested
in connection with the analysis of the Closing Statement and the resolution of
any disputes thereunder; provided that Buyer shall not be required to provide
any internal work papers, memoranda or analyses or any work product of the Buyer
or its Representatives in connection with its obligations under this Section
2.5(d).
(e)    Payment following Calculation of Final Cash, Final Indebtedness, Final
Transaction Expenses, and Final Working Capital. Within three (3) Business Days
after the date on which the Final Cash, Final Indebtedness, Final Transaction
Expenses, and Final Working Capital are finally determined pursuant to
Section 2.5(c), the Parties shall jointly recalculate the Purchase Price by
substituting the Final Cash as finally determined pursuant to Section 2.5(c) for
Estimated Cash in Section 2.2(b); the Final Indebtedness as finally determined
pursuant to Section 2.5(c) for Estimated Indebtedness in Section 2.2(c); the
Final Transaction Expenses as finally determined pursuant to Section 2.5(c) for
Estimated Transaction Expenses in Section 2.2(d); and the Final Working Capital
as finally determined pursuant to Section 2.5(c) for Estimated Working Capital
in Section 2.2(e) and Section 2.2(f) (such recalculated amount, the “Final
Purchase Price “).
(f)    Adjustments.
(i)    If the Final Purchase Price exceeds the Estimated Purchase Price (such
amount, the “Purchase Price Excess”), then not later than the third (3rd)
Business Day after the date on which the Final Purchase Price is finally
determined pursuant to Section 2.5(e), Buyer will pay to the Selling
Equityholders such excess and Buyer and Seller Representative will deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to the Selling Equityholders the balance of the Adjustment Escrow
Account; provided, however, that in no event shall Buyer be obligated to pay to
the Selling Equityholders pursuant to this Section 2.5(f)(i) any portion of the
Purchase Price Excess greater than the Escrow Amounts, and the Selling
Equityholders shall have no recourse against Buyer for the amount of such
difference.
(ii)    If the Final Purchase Price is less than the Estimated Purchase Price,
then not later than the third Business Day after the date on which the Final
Purchase Price is finally determined pursuant to Section 2.5(e), (A) first,
Buyer and Seller Representative, on behalf of the Selling Equityholders, will
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to (x) if such shortfall is greater than or equal to the Adjustment Escrow
Fund, disburse to Buyer an amount equal to the Adjustment Escrow Fund and (y) if
such shortfall is less than the Adjustment Escrow Fund, disburse to Buyer a
portion of the Adjustment Escrow Fund equal to such shortfall and disburse to
the Selling Equityholders, the remaining balance of the Adjustment Escrow Fund
and (B) second, if such shortfall is greater than the Adjustment Escrow Fund,
Buyer and Seller Representative, on behalf of the Selling Equityholders, will
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to disburse to Buyer an amount equal to that amount of the shortfall,
which exceeds the Adjustment Escrow Fund from the Indemnity Escrow Account, up
to but not exceeding the then remaining balance of the Indemnity Escrow Account.
(iii)    In accordance with Sections 2.5(f)(i) and (ii)(A)(y), Buyer and the
Escrow Agent, as applicable, shall pay the aggregate amount, with respect to the
Fully Diluted Pro Rata Share of the Selling Equityholders, to the Sellers and
the Selling Optionholders, in accordance with their Fully Diluted Pro Rata
Share, and in the case of the Selling Optionholders, less any required
withholding Taxes.
(g)    Preparation of Closing Statements. The Estimated Closing Statement, the
Closing Statement and the determinations and calculations contained therein will
be prepared and calculated in accordance with the Accounting Principles, except
that such statements, calculations and determinations (i) will not include any
purchase accounting or other adjustment arising out of the consummation of the
transactions contemplated hereby, (ii) will be based on facts and circumstances
as they exist prior to the Closing and will exclude the effect of any act,
decision or event occurring on or after the Closing and (iii) in the case of the
calculations of Working Capital, only include the same line items included in
the example calculation set forth on Schedule 2.5(g).
(h)    Escrow Accounts. Payment of the Escrow Amounts pursuant to
Section 2.5(f)(ii) shall be the sole and exclusive remedy and source of recovery
available to Buyer for any claims arising from amounts owed to Buyer pursuant to
Section 2.5(f)(ii) if any. In the event that the shortfall described in
Section 2.5(f)(ii)(A)(x) is greater than the Escrow Amounts, Buyer shall have no
recourse against Sellers for such difference. Any fees owed to the Escrow Agent
and indemnification obligations under the Escrow Agreement shall be borne fifty
percent (50%) by Buyer and fifty percent (50%) by the Seller Representative (on
behalf of the Selling Equityholders). The Escrow Amounts shall be held in trust
for the benefit of Selling Equityholders and shall not be subject to any
encumbrance, attachment, trustee process or any other judicial process of any
creditor of any Party, and shall be held and disbursed solely for the purposes
and in accordance with the terms of this Agreement and the Escrow Agreement.


ARTICLE III    

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY
AND THE COMPANY SUBSIDIARIES
On the terms and subject to the conditions of this Agreement and except as set
forth in the Schedules, the Company hereby represents and warrants to Buyer as
of the date hereof and as of the Closing Date as follows:
Section 3.1    Organization.
(a)    The Company and each Company Subsidiary is an entity duly incorporated or
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of incorporation or organization, and the Company and
each Company Subsidiary has all requisite power and authority to own, lease and
operate its properties and assets and to carry on in all material respects its
business as conducted on the date hereof. The Company and each Company
Subsidiary is duly qualified or registered as a foreign corporation or other
entity to transact business under the Laws of each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties or assets owned, leased or operated by it requires such qualification
or registration, except where the failure to be so qualified or registered would
not have a Material Adverse Effect.
(b)    The Company has delivered to Buyer a complete copy of the organizational
documents of the Company and each Company Subsidiary as in effect on the date of
this Agreement and the Company and each Company Subsidiary is not in default of
or in violation of any provisions of such organizational documents. Schedule
3.1(b) sets forth a true and complete list of the directors and officers of the
Company and each of the Company Subsidiaries.
Section 3.2    Consents; No Violations. Except as set forth on Schedule 3.2 and
any declaration, filing, registration, notice, authorization, Consent, or
approval required by Antitrust Law, the execution and delivery by the Company of
this Agreement does not, and the execution and delivery of the Ancillary
Documents to which the Company or any Company Subsidiary is a party will not,
and the consummation of the transactions contemplated hereby and thereby will
not, in each case (i) conflict with or result in any breach of any provision of
the articles of association of the Company or the comparable charter or
organizational documents of any Company Subsidiary, (ii) require any filing
with, or the obtaining of any Consent of, any Governmental Entity by the Company
or any Company Subsidiary, (iii) require any notice or Consent under, result in
a default under, or give rise to any right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any Lease
Document, Sublease, note, mortgage, other evidence of indebtedness, guarantee,
Material Contract or material Permit, (iv) violate any Law or Judgment
applicable to the Company or any Company Subsidiary or (v) result in the
creation of any Liens other than Permitted Liens, excluding from the foregoing
clauses (i)‑(v), such requirements, Consents, defaults, rights or violations
that would arise as a result of the business or activities in which Buyer is
engaged or as a result of any acts or omissions by Buyer.
Section 3.3    Capitalization; Subsidiaries.
(a)    The Company has 68,066,871 Shares issued and outstanding and the Sellers
have sole record and beneficial ownership of all of such Shares, free and clear
of all Liens, other than Permitted Liens, as set forth on Schedule 3.3(a)(i).
All of the Shares are duly authorized, validly issued, fully paid and
nonassessable. None of the Shares were issued in violation of any preemptive
rights or Laws. Set forth on Schedule 3.3(a)(ii) is the total number of Options
granted by the Company and the number of Shares issuable and exercise price
payable upon the exercise of such Options as of the date hereof. Except as set
forth on Schedule 3.3(a)(ii), there are no options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Shares or obligating any Selling Equityholder or the
Company to issue or sell any Shares, or any other interest in the Company. There
are no Contracts which require the Company to repurchase, redeem or otherwise
acquire any Shares or to make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person. There are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any shares of capital stock of or any
other interests in the Company.
(b)    Schedule 3.3(b) sets forth a true and complete list of the Company
Subsidiaries, listing for each Company Subsidiary its name, type of entity, the
jurisdiction of its incorporation or organization, the number and type of its
issued and outstanding shares of capital stock and the ownership of such shares.
Other than the capital stock or other equity interests of the Company
Subsidiaries as set forth on Schedule 3.3(b), neither the Company nor any
Company Subsidiary owns any debt or equity interest in, or any interest
convertible into or exchangeable or exercisable for any debt or equity interest
in, or any joint venture interest in, any Person.
(c)    All of the outstanding equity securities of each Company Subsidiary are
validly issued, fully paid, nonassessable and free of preemptive rights and are
owned by the Company, whether directly or indirectly, free and clear of all
Liens, other than Permitted Liens. None of such equity securities were issued in
violation of any preemptive rights or Laws. There are no options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the equity securities of any Company Subsidiary or
obligating the Company or any Company Subsidiary to issue or sell any equity
securities of, or any other interest in, any Company Subsidiary. There are no
Contracts which require any Company Subsidiary to repurchase, redeem or
otherwise acquire any equity securities or to make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person. There are no
voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any equity
securities of, or any other interests in, any Company Subsidiary.
Section 3.4    Financial Statements. The Company has made available to Buyer
true and complete copies of the following financial statements (collectively,
the “Financial Statements”): (i) the audited consolidated balance sheet of the
Company and the Company Subsidiaries for the fiscal years ended March 31, 2017
and March 31, 2016 and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Company and the Company
Subsidiaries, together with all related notes and schedules thereto, accompanied
by the reports thereon of the Company’s independent auditors, and (ii) the
unaudited consolidated balance sheet of the Company and the Company Subsidiaries
as of February 28, 2018 (the “Balance Sheet Date”) and the related consolidated
statements of operations and cash flows of the Company and the Company
Subsidiaries for the eleven (11) month period then ended (the “Interim Financial
Statements”). The accounts receivable reflected on the Financial Statements and
the accounts receivable arising after the date thereof have arisen from the
respective bona fide transactions entered into by the Company or a Company
Subsidiary involving the sale of goods or the rendering of services in the
Ordinary Course consistent with past practice and constitute only valid,
undisputed claims of the Company or a Company Subsidiary and are not subject to
claims of set-off or other defenses or counterclaims. Except as set forth on
Schedule 3.4, each of the Financial Statements (A) has been prepared in
accordance with HKFRS applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto) and (B) fairly
presents, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and the Company Subsidiaries as of
the respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein and subject, in the case of the Interim
Financial Statements, to normal and recurring year-end adjustments and the
absence of notes.
Section 3.5    No Undisclosed Liabilities. Except as set forth in the Financial
Statements or Schedule 3.5, to the Knowledge of the Company, the Company and the
Company Subsidiaries do not have any liabilities or obligations, except for (i)
liabilities and obligations reflected on the Financial Statements,
(ii) liabilities and obligations incurred since the Balance Sheet Date in the
Ordinary Course, (iii) liabilities and obligations incurred since the Balance
Sheet Date pursuant to or in connection with this Agreement or the Ancillary
Documents or the transactions contemplated hereby or thereby, (iv) liabilities
and obligations arising under the executory terms of any agreements, instruments
or other matters disclosed in this Agreement (or its Exhibits or Schedules), and
not arising as a result of any breach of the terms thereof except to the extent
expressly disclosed in the Schedules or (v) liabilities or obligations that
would not exceed, individually or in the aggregate, $2,000,000.
Section 3.6    Absence of Certain Changes. To the Knowledge of the Company,
except as set forth on Schedule 3.6, during the period from the Balance Sheet
Date until the date hereof:
(a)    the Company and the Company Subsidiaries have conducted their respective
business in the Ordinary Course in all material respects;
(b)    there has been no Material Adverse Effect;
(c)    there has been no casualty, loss, damage or destruction (whether or not
covered by insurance) of any Owned Improvements that are material to the Company
or any Company Subsidiary;
(d)    there has been no material change in the accounting methods or practices
of the Company or any Company Subsidiary or any change in depreciation or
amortization policies or rates theretofore adopted by the Company or any Company
Subsidiary; and
(e)    neither the Company nor any Company Subsidiary has taken any of the
actions set forth in Section 6.1(b) that would be impermissible if such action
took place after the date hereof.
Section 3.7    Real Estate.
(a)    Neither the Company nor any Company Subsidiary owns any real property or
has a fee ownership in any real property, including any rights, contracts or
options to acquire an ownership in any real property, except for the assets,
tangible or intangible, owned, used or held for use by the Company or any
Company Subsidiary, including, the buildings, fixtures and improvements, located
on the Leased Real Properties (the “Owned Improvements”). Except as set forth on
Schedule 3.7(a), the Company or a Company Subsidiary has valid, and, if
applicable, marketable title to the Owned Improvements, free and clear of all
Liens other than Permitted Liens. The Owned Improvements, the Leased Real
Properties (as defined below), and other assets of the Company or Company
Subsidiaries are in good operating condition and in a state of good maintenance
and repair, ordinary wear and tear excepted, and are usable for the intended
purpose in the Ordinary Course. Neither the Company nor any Company Subsidiary
has a legal obligation, absolute or contingent, to any other Person to sell or
otherwise dispose of the Owned Improvements. The Owned Improvements will
continue to be owned, licensed or leased by the Company or any Company
Subsidiary on identical terms and conditions immediately subsequent to Closing.
(b)    Schedule 3.7(b) sets forth a true, accurate, and complete list as of the
date hereof of all leases, subleases, license agreements and other similar use
and occupancy agreements, including any amendments or modifications thereto,
whether written or oral (collectively, the “Lease Documents”), pursuant to which
any real property is leased, subleased, licensed or otherwise occupied by the
Company or any Company Subsidiary (together with any buildings, facilities or
structures thereon and leased in connection therewith, the “Leased Real
Properties”), and which list specifies (i) the use made of each Leased Real
Property, (ii) the name of the landlord (or sublandlord, as applicable), (iii)
the name of the entity holding such leasehold interest and (iv) the street
address and unit number of each Leased Real Property. Except for the Lease
Documents, neither the Company nor any Company Subsidiary is a party to any real
property leases, subleases, licenses or occupancy agreements pursuant to which
the Company or any Company Subsidiary is the lessee, sublessee, licensee or
occupant of any real property.
(c)    True, accurate, and complete copies of all Lease Documents have been made
available to Buyer.
(d)    Each of the Lease Documents is in full force and effect and is a valid
and binding obligation of the Company or Company Subsidiary and each other party
thereto, and is enforceable in accordance with its terms, and will remain in
full force and effect on identical terms immediately following the Closing.
(e)    Neither the Company nor any Company Subsidiary is obligated under or
bound by any option, right of first refusal, purchase contract, commitment, term
sheet or other contractual right to sell, assign, lease, sublease, use (or allow
use of), or purchase any Leased Real Property or any portions thereof or
interests therein.
(f)    Neither the Company’s nor any Company Subsidiary’s possession and quiet
enjoyment of the Leased Real Properties has been disturbed, nor are there are
any disputes with respect to any Lease Document.
(g)    The leasehold interests of the lessee in the Leased Real Properties are
free and clear of all Liens, other than any Permitted Liens.
(h)    Neither the Company nor any Company Subsidiary has received notice that a
security deposit or portion thereof deposited with respect to any Lease Document
has been applied with respect to a breach or default under any Lease Document
that has not been redeposited in full. Neither the Company, nor any Company
Subsidiary, or any other party to any Lease Documents is in breach or default
under any Lease Documents (including any provision the breach or default of
which would result in termination of the applicable Lease Documents), or any
ancillary documents relating thereto, and no event has occurred or circumstance
exists which with the delivery of notice, the passage of time or both, would
constitute a breach or default under any Lease Document, or permit the
termination of, modification of or acceleration of rent or other amounts payable
by or to the Company or Company Subsidiary under any such Lease Document, or
ancillary document related thereto.
(i)    Neither the Company nor any Company Subsidiary owes, or will owe in the
future, any brokerage commission or finder’s fees with respect to any Lease
Documents.
(j)    Except as set forth on Schedule 3.7(j), the Leased Real Properties and
the Owned Improvements (including all operations thereon) comply with the
requirements of all Laws, including all applicable building, zoning,
subdivision, health, safety and other land use statutes, laws, codes,
ordinances, rules, orders and regulations as well as any easements, covenants or
other matters of record affecting the Leased Real Properties or the Owned
Improvements. The Leased Real Properties and the Owned Improvements have
received approvals of all Governmental Entities required in connection with the
ownership thereof and the facilities, improvements and operations thereon. There
are no covenants, conditions, rights-of-way, easements or similar restrictions
or any other conditions affecting all or any portion of the Leased Real
Properties or the Owned Improvements that impair the ability to use any such
Leased Real Properties or Owned Improvements in the operation of the Company.
All buildings, facilities and other improvements, including, without limitation,
the Owned Improvements located on the Leased Real Properties are supplied with
utilities and other services necessary for the operation of such facilities,
including gas, electricity, water, telephone, sanitary sewer and storm sewer.
The Company has made all repairs and replacements required to be made by it
under any Lease Document to which it is a party relating to the Owned
Improvements or Leased Real Properties, and there are no deferred maintenance
items. None of the Owned Improvements or Leased Real Properties are subject to
any Judgment to be sold and there are no pending or threatened condemnation
proceedings or Proceedings relating to the Owned Improvements or Leased Real
Properties or other matters affecting the current use, occupancy, or value
thereof.
(k)    Schedule 3.7(k) sets forth a true, accurate, and complete list as of the
date hereof of (i) all Leased Real Properties that have been subleased by the
Company to any Person (any such Leased Real Property, each a “Subleased Real
Property”) and (ii) the sublease pursuant to which such Leased Real Property was
subleased, including any amendments or modifications thereto, whether written or
oral (each, a “Sublease”), and which list specifies (A) the use made of each
Subleased Real Property, (B) the name of the sublandlord, (C) the name of the
entity holding such sub-leasehold interest, and (D) the street address and unit
number of each Subleased Real Property. Except as set forth on Schedule 3.7(k),
neither the Company nor any Company Subsidiary has subleased any interest in the
Leased Real Properties. With respect to any Subleased Real Property, (x) the
applicable Sublease is and will, following the consummation of the transactions
contemplated hereby, continue to be legal, valid, binding, enforceable and in
full force and effect, and no party to the Sublease is in breach or default, and
no event has occurred which, with the giving of notice or lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration thereunder and (y) neither the Company nor any Company Subsidiary
has applied any security deposits held pursuant to the Subleases that have not
been redeposited in full. Neither the Company nor any Company Subsidiary owes,
nor will it owe in the future, any brokerage commissions or finder’s fees with
respect to any Sublease.
Section 3.8    Intellectual Property.
(a)    Schedule 3.8(a) sets forth a true and complete list as of the date hereof
(specifying the owner thereof and the registration or application number if
applicable) of all patented or registered Intellectual Property owned by the
Company or any Company Subsidiary, and all applications therefor. To the
Knowledge of the Company, the Company and each Company Subsidiary has taken
reasonable steps to maintain and protect the registered Intellectual Property,
and other Intellectual Property owned by the Company and Company Subsidiaries,
and will continue to maintain and protect such Intellectual Property as of the
Closing so as not to materially and adversely affect the validity or
enforceability thereof.
(b)    Schedule 3.8(b) sets forth a true and complete list as of the date hereof
of all agreements (the “Intellectual Property Licenses”) pursuant to which
Intellectual Property is (i) licensed to the Company or any Company Subsidiary
or (ii) licensed by the Company or any Company Subsidiary to any third party,
excluding in each of (i) and (ii) those relating to (1) commercially available,
off-the-shelf computer software programs, where both the initial license fee and
annual license and support fees, if any, are less than $50,000; (2) licensing
arrangements involving commercially available items; and/or (3) agreements with
customers, OEMs or suppliers or similar agreements under which the Company or a
Company Subsidiary grants, or facilitates access to, or receives a license or
approval to use Intellectual Property for the purpose of performing services
and/or operating or supporting the equipment or products which are the subject
of such agreement. Immediately after the Closing, all Intellectual Property used
by the Company and the Company Subsidiaries will be owned or licensed, and
available for use, by the Company and the Company Subsidiaries on the same terms
and to the same extent they were owned or licensed, and available for use, by
the Company and the Company Subsidiaries immediately prior to the Closing.
(c)    Except as set forth on Schedule 3.8(c): (i) either the Company or a
Company Subsidiary is the exclusive owner of all right, title and interest in
and to each item of Intellectual Property identified on Schedule 3.8(a) and each
other item of Intellectual Property purported to be exclusively owned or
co-owned by the Company or a Company Subsidiary, free and clear of all Liens
(other than Permitted Liens), (ii) no Proceedings are pending or, since January
1, 2015 to the Knowledge of the Company, have been threatened that challenge the
rights of the Company or the applicable Company Subsidiary in or to, or the
validity, enforceability, use or ownership of, such Intellectual Property,
(iii) since January 1, 2015 to the Knowledge of the Company, neither the use of
the Intellectual Property used by the Company and the Company Subsidiaries in
the conduct of their business, nor the conduct of their business as presently
conducted, infringes upon, interferes with, dilutes, misappropriates, conflicts
with or otherwise violates the Intellectual Property of any other Person, and
neither the Company nor any Company Subsidiary has received any written charge,
complaint, claim, demand or notice in the last two (2) years alleging such
infringement, interference, dilution, misappropriation, conflict or violation
and (iv) to the Knowledge of the Company, no other Person has in the last two
(2) years infringed upon or misappropriated or otherwise violated any of the
Company’s or a Company Subsidiary’s owned Intellectual Property.
(d)    Except as would not have a Material Adverse Effect, (i) the computers,
systems and other information technology assets of the Company and the Company
Subsidiaries operate and perform in a manner that permits the Company and each
Company Subsidiary to conduct its business as currently conducted, (ii) the
Company and the Company Subsidiaries have taken commercially reasonable efforts,
consistent with industry standards, to protect the confidentiality, integrity
and security of their computers, systems and other information technology assets
(and the information stored thereon) against unauthorized use, access,
interruption, modification or corruption, and to the Knowledge of the Company
and each Company Subsidiary, no such unauthorized use, access, interruption,
modification or corruption has occurred and (iii) the Company and the Company
Subsidiaries are in material compliance with all publicly posted privacy
policies of the Company and each Company Subsidiary and all applicable Laws, in
each case relating to privacy, data protection and the collection of personal
information and user information, and no claims have been asserted in writing
or, to the Knowledge of the Company, threatened against the Company or a Company
Subsidiary alleging any violation thereof.
Section 3.9    Litigation. Except as set forth on Schedule 3.9, since January 1,
2015, (i)  there is and has been no active investigation or review pending or,
to the Knowledge of the Company threatened, by and Governmental Entity with
respect to the Company or any Company Subsidiary, (ii) there is and has been no
Proceeding pending or, to the Knowledge of the Company threatened, against or
affecting the Company or any Company Subsidiary, or any of their respective
properties and (iii) there are no and have not been any Judgments with respect
to the Company or any Company Subsidiary.
Section 3.10    Material Contracts.
(a)    Schedule 3.10(a) sets forth a true and complete list as of the date
hereof of each Contract (collectively, the “Material Contracts”) (except that in
no event shall any Lease Document or Sublease be deemed a Material Contract)
that:
(i)    is a Contract (other than a Contract with a customer, supplier or client
or an Intellectual Property License) pursuant to which the Company or any
Company Subsidiary, individually or in the aggregate, paid or received, or is
obligated to pay or is entitled or expected to receive payments in excess of
$200,000 during any twelve (12)-month period beginning January 1, 2017;
(ii)    is a Contract (A) with a Material Supplier or (B) pursuant to which the
Company or any Company Subsidiary, individually or in the aggregate, paid, or is
obligated to pay in excess of $200,000 during any twelve (12)-month period
beginning January 1, 2017 for the purchase of raw materials, supplies and other
products or services by the Company or a Company Subsidiary (excluding purchase
and sales orders entered into in the Ordinary Course);
(iii)    is a Contract (A) with a Material Customer or (B) pursuant to which the
Company or any Company Subsidiary, individually or in the aggregate, received,
or is entitled to receive payments in excess of $400,000 during any twelve
(12)-month period beginning January 1, 2017 for the provision of goods or
services by the Company or any Company Subsidiary (excluding maintenance
agreements, purchase and sales orders and master agreements with customers
(other than master agreements with Material Customers) under which the
applicable customer does not have a binding obligation to submit purchase or
sale orders, in each case, entered into in the Ordinary Course);
(iv)    to the extent not otherwise disclosed under this Schedule 3.10(a), is a
Contract with an OEM of aircraft;
(v)    is a Contract (A) pursuant to which any Intellectual Property was
developed by the Company or a Company Subsidiary or by any third party on behalf
of or for the benefit of the Company or a Company Subsidiary, including any
joint development agreements, or (B) pursuant to which any Proceeding or
threatened Proceeding regarding Intellectual Property was settled or otherwise
resolved;
(vi)    is an Intellectual Property License;
(vii)    is a Contract relating to any acquisitions or dispositions of any
material asset(s) by the Company or a Company Subsidiary other than purchases or
sales of inventory or goods pursuant to purchase and sale orders in the Ordinary
Course;
(viii)    is a lease of personal property, capital lease, license, installment
or conditional sale agreement or other contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property of the Company or any Company Subsidiary involving annual
payments by the Company or any Company Subsidiary of greater than $100,000;
(ix)    is a Contract that is a partnership, joint venture, strategic alliance
or limited liability company agreement to which the Company or any Company
Subsidiary is a party;
(x)    is an agreement with (A) any officer or director of the Company or any
Company Subsidiary or (B) any employee or independent contractor with annual
compensation in excess of $150,000, in each case clauses (A)‑(B), other than any
employment letter that sets forth the terms of an at-will employment
arrangement;
(xi)    is a Contract that (A) restricts the Company or any Company Subsidiary
from engaging, or competing with any Person, in any line of business in any
geographic area, including any provision regarding exclusive dealing, (B)
includes a most favored nation or other similar favored pricing provision or (C)
includes a take-or-pay, take-and-pay or minimum purchase obligation;
(xii)    is an Affiliate Agreement;
(xiii)    is a Contract that relates to the acquisition or disposition of any
business (whether by merger, sale of capital stock, sale of assets or otherwise)
that was consummated by the Company or any Company Subsidiary since January 1,
2015, other than non-binding letters of intent;
(xiv)    is a Contract involving any capital expenditures by the Company or any
Company Subsidiary in excess of $500,000 in the aggregate;
(xv)    is a Contract between the Company or a Company Subsidiary on the one
hand and a Governmental Entity on the other in excess of $1,000,000 in the
aggregate;
(xvi)    is a Contract evidencing any outstanding Indebtedness of the Company or
any Company Subsidiary;
(xvii)    is a Contract relating to (A) an Aircraft Facility, (B) the ANZ Lease
Arrangements, (C) the ACOTS Lease Arrangement or (D) the MRO Facility;
(xviii)    is a guarantee of any Indebtedness by the Company or any Company
Subsidiary, or any liability or obligation of Seller or any of its Affiliates
(other than the Company or any Company Subsidiary);
(xix)    is a Contract pursuant to which the Company or any Company Subsidiary
has agreed to settle, waive or otherwise compromise any Proceeding and under
which the Company or any Company Subsidiary has continuing obligations; and
(xx)    is a collective bargaining agreement (or similar labor Contract).
(b)    As of the date hereof, each Material Contract is in full force and effect
in all material respects in accordance with its respective terms with respect to
the Company and each Company Subsidiary and, to the Knowledge of the Company,
each other party or parties thereto, assuming the due authorization, execution
and delivery by such other party or parties, subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity. Except as
set forth on Schedule 3.10(b), neither the Company nor any Company Subsidiary is
in default under or in breach of, or in receipt as of the date hereof of any
written notice of any default or breach under, any Material Contract in any
material respect. To the Knowledge of the Company, the other party or parties to
each Material Contract are not in default of the terms of such Material
Contract. The Sellers, the Company or a Company Subsidiary has made available to
Buyer complete copies of each written Material Contract, including all
schedules, exhibits and amendments thereto (except as otherwise indicated on
Schedule 3.10(b)).
(c)    The Company or a Company Subsidiary is a party to all Contracts that are
necessary and sufficient to operate their respective businesses.
Section 3.11    Taxes.
(a)    All Tax Returns required to be filed by the Company and the Company
Subsidiaries have been timely and duly filed (taking into account extensions
properly obtained), and all such Tax Returns are true, complete and correct in
all material respects. All Taxes (whether or not shown to be due on any Tax
Return) have been timely paid.
(b)    The Company and the Company Subsidiaries have timely withheld (taking
into account extensions properly obtained) and paid over all material Taxes
required to have been withheld and paid over in connection with amounts paid or
owing to any employee of the Company or the Company Subsidiaries, independent
contractor, or other third party and properly reported all such amounts paid and
Taxes withheld with respect thereto. Excluding payments to employees or former
employees treated as compensation, amounts payable to Sellers pursuant to this
agreement are not subject to withholding of any Taxes.
(c)    Neither the Company nor any Company Subsidiary is currently the
beneficiary of any extension of time within which to file any Tax Return, which
Tax Return has not been filed.
(d)    As of the date hereof, neither the Company nor any Company Subsidiary is
being audited or examined by any Governmental Entity with respect to any Taxes,
nor has the Company or any Company Subsidiary received any written notice of the
institution of, or intent to institute, any such audit or examination.
(e)    No deficiencies for any Taxes have been asserted (assessed or proposed),
in writing against the Company or any Company Subsidiary, and no waiver or
extension of any statute of limitations which has been executed by the Company
or any Company Subsidiary is in effect with respect to Taxes of the Company or
any Company Subsidiary other than as a result of extending the due date of any
Tax Return.
(f)    There are no Liens for Taxes, other than Taxes not yet due and payable up
on the assets of the Company or any Company Subsidiary.
(g)    No claim has been made (or threatened) in writing in the past three (3)
years by any Governmental Entity in a jurisdiction where the Company or a
Company Subsidiary does not file Tax Returns that it is or may be subject to
taxation in that jurisdiction.
(h)    Neither the Company nor any Company Subsidiary is liable for Taxes of any
other Person by operation of applicable Law or otherwise, or is currently under
any contractual obligation to indemnify any Person with respect to Taxes, or is
a party to any Tax sharing agreement or any other agreement providing for
payments by the Company or any Company Subsidiary with respect to Taxes,
provided, however that this Section 3.11(h) does not apply to Tax clauses in
customary commercial contracts the main purpose of which does not relate to
Taxes.
(i)    Neither the Company nor any Company Subsidiary has filed or has pending
any ruling requests with any taxing authority, including any request to change
any accounting method.
(j)    Neither the Company nor any Company Subsidiary has a taxable year end
other than a calendar year end for U.S. federal income tax purposes.
(k)    The Company and each Company Subsidiary are in compliance in all material
respects with all applicable transfer pricing Laws, including the execution and
maintenance of the contemporaneous documentation substantiating its transfer
pricing practices and methodology. The prices for any property or services (or
for the use of any property) provided by or to the Company and each Company
Subsidiary are arm’s length prices for purposes of the relevant transfer pricing
Law, including Treasury Regulations promulgated under Section 482 of the Code.
(l)    Except as set forth on Schedule 3.11(l), neither the Company nor any
Company Subsidiary is (i) a “controlled foreign corporation” as defined in
Section 957 of the Code (or any similar provision of state, local or foreign
Law), (ii) a “personal holding company” as defined in Section 542 of the Code
(or any similar provision of state, local or foreign Law) or (iii) a “passive
foreign investment company” within the meaning of Section 1297 of the Code.
(m)    Except as set forth on Schedule 3.11(m), neither the Company nor any
Company Subsidiary has been a member of a consolidated, combined, unitary, VAT,
group relief, tax sharing or other similar group within the previous three (3)
years where such group includes a member other than the Company or any Company
Subsidiary.
(n)    Except as set forth on Schedule 3.11(n), neither the Company nor any
Company Subsidiary has made, or caused to be made, an election pursuant to
Treasury Regulation Section 301.7701-3 for or on behalf of the Company or any
Company Subsidiary to change the entity classification of such entity to be
classified as anything other than a corporation for U.S. federal income tax
purposes.
(o)    Notwithstanding any other provision of this Agreement to the contrary,
the representations and warranties set forth above in this Section 3.11 and in
Section 3.14 shall constitute the sole and exclusive representations and
warranties made by the Company with respect to Taxes, and no other
representation or warranty contained in any other section of this Agreement
shall be deemed to be made with respect to Taxes.
Section 3.12    Environmental Matters.
(a)    The Company and the Company Subsidiaries hold, and are in compliance in
all material respects with, all Environmental Permits necessary for the
Company’s and the Company Subsidiaries’ operations at the Leased Real Properties
and the Owned Improvements.
(b)    The Company and each Company Subsidiary is, and since January 1, 2015 has
been, in compliance with all Environmental Laws.
(c)    Neither the Company nor any Company Subsidiary is subject to any pending
claim or has received written notice of any threatened claim (i) asserting
violation of or liability under any provision of any Environmental Law or
(ii) arising out of the ownership, use, control or operation by the Company or
any Company Subsidiary of any facility, site, area or property from which there
was a Release of any Hazardous Substance, in each case, which claim, if
adversely resolved, would have a Material Adverse Effect.
(d)    There has been no Release of Hazardous Substances at, on, under or from
the Leased Real Properties by the Company or any Company Subsidiary or, to the
Knowledge of Company, by any other Person, or at or in the Owned Improvements
that, in either case, requires notice to any Governmental Entity under any
Environmental Laws, or for which investigation or remediation is required under
any Environmental Laws.
(e)    The Company and the Company Subsidiaries do not own or operate any active
or abandoned aboveground or underground storage tanks containing Hazardous
Substances or regulated under Environmental Laws.
Section 3.13    Compliance with Laws; Permits.
(a)    Except as set forth on Schedule 3.13(a), the Company’s and each Company
Subsidiary’s operation of their respective businesses are, and at all times
since January 1, 2015, have been, in all material respects, in compliance with
all Laws to which they are or were subject.
(b)    Schedule 3.13(b) sets forth a true and complete list as of the date
hereof of all material Permits held by the Company or any Company Subsidiary.
The Company and each Company Subsidiary owns or possesses all Permits that are
necessary to enable it to carry on its operations as presently conducted or for
the ownership and use of the assets owned or used by each of the Company and any
Company Subsidiary in the conduct of its respective business as currently
conducted.
(c)    All Permits are, and at all times since January 1, 2015 have been, valid
and in full force and effect, the Company and each Company Subsidiary is, and at
all times since January 1, 2015 has been, in compliance in all respects with the
terms of the Permits, and to the Knowledge of the Company, no condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such Permit.
Section 3.14    Company Benefit Plans.  
(a)    Benefit Plans Generally. Schedule 3.14(a) sets forth a true and complete
list as of the date hereof of all Benefit Plans (excluding employment agreements
under $125,000), but excluding normal payroll practices, including the
continuation of regular wage payments on account of vacation, holiday, jury duty
or other like absence.
(b)    ERISA Plans. Neither the Company nor any Company Subsidiary sponsors,
contributes to, is obligated to contribute to, or could reasonably be expected
to have any liability with respect to, any “employee benefit plan” subject to
ERISA or Section 401(a) of the Code.
(c)    Pension Plans. Except as set forth on Schedule 3.14(c), neither the
Company nor any Company Subsidiary has any material liability with respect to
any Benefit Plan that is a pension plan (as defined in Section 3(2) of ERISA)
whether or not subject to ERISA.
(d)    Compliance. Each Benefit Plan complies in all material respects and has
been administered in all material respects in accordance with all applicable
Laws, and none of the Company, any Company Subsidiary nor any Benefit Plan has
any liability with respect to each Benefit Plan other than for benefits or as
accrued, and the Company and each Company Subsidiary has done whatever required
to receive special tax treatment as applicable.
(e)    Contributions. To the Knowledge of the Company, each of the Company and
each Company Subsidiary has made all payments and contributions to all Benefit
Plans on a timely basis as required by the terms of each such Benefit Plan (and
any insurance contract funding such plan) and any applicable Law.
(f)    Transaction Payments. No Benefit Plan provides for, as a result of any of
the transactions contemplated by this Agreement (whether alone or in connection
with other events), any payment of any amount of money or other property to, or
the acceleration of or provision of any other rights or benefits to, any current
or former officer, employee, independent contractor or director of the Company
or any Company Subsidiary.
(g)    Retiree Benefits. None of the Benefit Plans promise retiree medical,
disability or life insurance benefits to any current or former employee,
consultant or director, except as required by Law.
(h)    Employees. Schedule 3.14(h) contains a correct and complete list of (a)
all of the officers of the Company and each Company Subsidiary, specifying their
position, annual rate of remuneration (excluding bonus compensation) and work
location, respectively and (b) all of the employees (whether full-time,
part-time or otherwise) of the Company and each Company Subsidiary as of the
date hereof, specifying their position, annual rate of remuneration (excluding
bonus compensation), status as full-time, part-time or otherwise, work location,
accrued leave entitlements and length of service, respectively, and (c) all
individuals serving as consultants and independent contractors of the Company
and each Company Subsidiary specifying their consulting or other independent
contractor fees, together with an appropriate notation next to the name of any
officer or other employee on such list who is subject to any written employment
agreement, enterprise agreement or any other document describing the terms or
conditions of employment of the officer or employee. Except as set forth on
Schedule 3.14(h), neither the Company nor any Company Subsidiary is a party to
or bound by any employment agreement or enterprise agreement. The Company has
provided to the Buyer complete copies of each employment agreement (or standard
form thereof) or enterprise agreement to which the Company or any Company
Subsidiary is a party, or by which any of them is otherwise bound. There is no
existing material default or breach of the Company or any Company Subsidiary, as
applicable, under any employment agreement or enterprise agreement (or event or
condition that, with notice or lapse of time or both could constitute such a
default or breach) and, to the Knowledge of the Company, there is no such
default (or event or condition that, with notice or lapse of time or both, could
constitute a default or breach) with respect to any third party to any
employment agreement or enterprise agreement. Neither the Company nor any
Company Subsidiary has made any written commitments to any officer, employee,
former employee, consultant or independent contractor of the Company or any
Company Subsidiary with respect to remuneration, promotion, retention,
termination, severance or similar matters in connection with the transactions
contemplated hereby or otherwise. As of the date hereof, to the Knowledge of the
Company, no employee with an annual base salary of $100,000 or more has notified
the Company or any Company Subsidiary that he or she intends to resign or retire
as a result of the transactions contemplated by this Agreement.
(i)    Compliance with Labor and Employment Laws. (A) There are no complaints,
charges, proceedings, suits, actions or claims against the Company or any
Company Subsidiaries pending or, to the Knowledge of the Company, threatened
that could be brought or filed with the Fair Work Commission or any court based
on, arising out of, in connection with, or otherwise relating to the employment
or termination of employment or failure to employ by the Company or any Company
Subsidiaries, of any individual and (B) the Company and the Company’s
Subsidiaries are in substantial compliance with all applicable Laws relating to
the employment of labor, including all Laws relating to workplace relations,
terms and conditions of employment, hiring, termination, wages, hours, leave
entitlements, classification of employees, enterprise bargaining,
discrimination, human rights, work health and safety, workers’ compensation,
immigration, , privacy and the collection and payment of withholding and/or
social security taxes and any similar Tax.
(j)    Collective Bargaining. Except as set forth on Schedule 3.14(j), neither
the Company nor any Company Subsidiary is a party to, or bound by, any
enterprise agreement or other contract with a union or registered employee
association (within the meaning of the Fair Work Act 2009). Neither the Company
nor any Company Subsidiary is subject to an industrial dispute, strike or work
stoppage except as would not have, individually or in the aggregate, a Material
Adverse Effect. To the Knowledge of the Company, there is no protected
industrial action, either actual or threatened, arising out of enterprise
agreement negotiations involving employees of the Company or any Company
Subsidiary.
Section 3.15    Brokers. None of Buyer, the Company or any Company Subsidiary
shall be obligated to pay or bear any brokerage, finder’s or other fee or
commission to any broker, finder, accountant or investment banker in connection
with the transactions contemplated by this Agreement or the Ancillary Documents
based on arrangements made by or on behalf of the Sellers, the Company, any
Company Subsidiary or any Affiliate or Representative of any such parties, and
neither the Company nor any Company Subsidiary has entered into any such
arrangement, in each case, other than Transaction Expenses taken into account in
the Final Purchase Price.
Section 3.16    Insurance Policies. Schedule 3.16 sets forth a true and complete
list as of the date hereof of all insurance policies (including without
limitation policies providing property, casualty, liability, and workers’
compensation coverage, bond and surety arrangements), and specifies the type of
coverage, the carrier and the expiration date of each such insurance policies,
and all claims outstanding thereunder (except for claims arising in the Ordinary
Course), carried by or for the benefit of the Company or any Company Subsidiary.
The Company has made available to Buyer copies of all such insurance policies,
together with all riders and amendments thereto. All such insurance policies
are, as of the date hereof, in full force and effect in all material respects
and neither the Company nor any Company Subsidiary is in material breach or
material default thereunder. There is no claim by the Company or any Company
Subsidiary under any such insurance policy as to which coverage has been denied
or, to the Knowledge of the Company, disputed by the underwriters of any
insurance policy. To the Knowledge of the Company, there is no threatened
termination of, premium increase with respect to, or material alteration of
coverage under, any of such insurance policies.
Section 3.17    Customers and Suppliers.
(a)    Schedule 3.17(a) sets forth (i) a list of the twenty (20) largest
customers (the “Material Customers”) and (ii) a list of the ten (10) largest
suppliers (the “Material Suppliers”) from among all of the Company and the
Company Subsidiaries, in each case as measured by the dollar amount of purchases
therefrom or thereby, during the most recent fiscal year, showing the
approximate total sales by the Company and the Company Subsidiaries to each such
customer and the approximate total purchases by the Company and the Company
Subsidiaries from each such supplier, during such period.
(b)    Except as set forth on Schedule 3.17(b), no Material Customer has (i)
terminated or indicated in writing or, to the Knowledge of the Company, orally,
that it intends to terminate or not renew its customer relationship with the
Company or a Company Subsidiary, (ii) materially decreased the volume of goods
or services it purchases from the Company or a Company Subsidiary or materially
decreased the price it pays for such goods or services, other than in the
Ordinary Course (e.g., due to the completion or wind-down of a customer project
according to its specifications) or (iii) notified any Company or Company
Subsidiary in writing of its intention to do any of the foregoing, during the
preceding twelve (12)-month period.
(c)    Except as set forth on Schedule 3.17(c), no Material Supplier has (i)
terminated its vendor relationship with the Company or a Company Subsidiary or
materially increased the prices it charges or will charge the Company or a
Company Subsidiary for the goods or services it provides (except as may be
provided in the applicable Contract) or (ii) notified the Company or a Company
Subsidiary in writing of its intention to do so, during the preceding twelve
(12)-month period.
Section 3.18    Title to Personal Property.
(a)    The Company and each Company Subsidiary has good title to, or a valid
interest in, all tangible personal property used in the conduct of its
respective business, free and clear of all Liens, other than Permitted Liens,
except for any such property disposed of since the date hereof in the Ordinary
Course.
(b)    The Company and each Company Subsidiary owns or has valid rights to use
all tangible and intangible assets and property that are necessary and
sufficient to operate its respective business.
(c)    Except as would not reasonably be expected individually or in the
aggregate to be material to the respective business of the Company or a Company
Subsidiary, the material items of tangible personal property owned or leased by
the Company and each Company Subsidiary (i) are in reasonably good operating
condition and repair, Ordinary Course wear and tear excepted, and (ii) are
reasonably adequate and suitable in all material respects for the purposes for
which they are presently being used.
Section 3.19    Anti-Corruption; Sanctions; Export Controls; Import Controls,
Anti-Boycott.
(a)    Since January 1, 2015, to the Knowledge of the Company and each Company
Subsidiary, neither the Company nor any Company Subsidiary, nor to the Knowledge
of the Company and each Company Subsidiary, none of their respective employees,
contractors, Representatives, agents, consultants or distributors has, directly
or indirectly, taken any action in violation of Australian anti-corruption Laws
relating to the bribery of foreign public officials and relating to domestic
bribery, the U.S. Foreign Corrupt Practices Act of 1977 or any commercial or
public-sector anti-corruption or anti-bribery Law in any jurisdiction applicable
to the Company or a Company Subsidiary (“Anticorruption Law”), including
offering, paying, authorizing or ratifying any bribe, kickback, or other illegal
payment or anything of value to obtain favorable treatment in obtaining or
retaining business or otherwise to obtain special or improper treatment or
concessions for the Company or a Company Subsidiary. The Company and each
Company Subsidiary has properly recorded on its Financial Statements and not
made any false or fictitious entries in its books and records relating to any
offer, payment, promise to pay, or authorization of the payment of any money,
gift, promise to give, or authorization of the giving of anything of value,
including any bribe, kickback or other illegal payment. Neither the Company nor
a Company Subsidiary, and to the Knowledge of the Company, none of their
respective employees, contractors, Representatives, agents, consultants or
distributors, are the subject of any allegation, voluntary disclosure,
investigation, inquiry, complaint, prosecution, Proceeding or other enforcement
action related to any Anticorruption Law.
(b)    Since January 1, 2015, neither the Company nor any Company Subsidiary,
nor to the Knowledge of the Company and each Company Subsidiary, any of their
respective employees, contractors, Representatives, agents, consultants or
distributors has (i) been in violation of any Sanctions or has been designated
under any Sanctions, or conducted any unlawful business or engaged unlawfully in
making or receiving any contribution of goods, services or money to or for the
benefit of any Person subject to any Sanctions, or in any country or territory
subject to any Sanctions, (ii) been in violation of any Export Controls or
Import Controls, been the subject of any allegation, voluntary disclosure,
investigation, complaint, inquiry, prosecution or other enforcement action
related to Export Controls or Import Controls or (iii) participated in or
cooperated with, agreed to participate or cooperate with, or furnished
discriminatory information about business relationships with, any Person subject
to an Unsanctioned Boycott. Each of the Company and the Company Subsidiaries has
filed all necessary boycott-related forms and reports with the US Departments of
Commerce and Treasury.
Section 3.20    Warranties. There are no material Proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any Company
Subsidiary with respect to the quality of or absence of defects in any products
or services offered or sold by the Company or any Company Subsidiary nor, to the
Knowledge of the Company and the Company Subsidiaries, are there any facts
relating to the quality of or absence of defects in such products or services
which, if known by a potential claimant or Governmental Entity, would reasonably
give rise to a material Proceeding. To the Knowledge of the Company and the
Company Subsidiaries, there is no reason to believe that the percentage of
warranty claims for products sold or services rendered by the Company and the
Company Subsidiaries prior to the Closing Date will exceed historical levels.
Schedule 3.20 sets forth complete and correct copies of the product and service
warranties of the Company and each Company Subsidiary (or summaries in the case
of oral warranties) with respect to the quality or absence of defects of its
products or services which they have sold or performed since January 1, 2015
which are in force as of the date hereof.
Section 3.21    Products Liability. Each product manufactured, serviced,
produced, distributed or sold by or on behalf of the Company or the Company
Subsidiaries since January 1, 2015 was manufactured, serviced, produced,
distributed or sold in material conformity with all contractual commitments and
all applicable standard and implied warranties. Since January 1, 2015, neither
the Company nor any Company Subsidiary has received any written notice relating
to, nor to the Knowledge of the Company and the Company Subsidiaries, are there
currently any facts or circumstances which could give rise to, any claim
involving any product manufactured, serviced, produced, distributed or sold by
or on behalf of the Company or the Company Subsidiaries resulting from an
alleged defect in design, manufacture, materials or workmanship, or any alleged
failure to warn, or from any breach of implied warranties or representations,
other than notices or claims that have been settled or resolved by the Company
or the Company Subsidiaries prior to the date of this Agreement.
Section 3.22    Affiliated Transactions. Except as set forth on Schedule 3.22,
none of the Sellers, or any Affiliate or director, officer or employee of the
Sellers and, to the Knowledge of the Company, any spouse or family member of any
of the foregoing, (i) owns any direct or indirect interest of any kind in or
controls any Person which is a supplier, customer, licensor, licensee or
distributor of any of the Company or a Company Subsidiary, (ii) is a party to
any Contract with the Company or a Company Subsidiary or by which the Company or
a Company Subsidiary or any of their assets are bound or affected, (iii) owns
any property or asset (tangible or intangible) used in the operation of the
business of the Company or a Company Subsidiary or (iv) has been involved in the
past one (1) year in any business arrangements or transactions with the Company
or a Company Subsidiary.
Section 3.23    Bank Accounts. Schedule 3.23 contains a true, correct and
complete list, as of the date hereof, of (i) each bank account maintained by the
Company and each Company Subsidiary and (ii) each bank account maintained by the
Sellers or any of their Affiliates (other than the Company and the Company
Subsidiaries) for the collection of accounts receivable of the Company’s or each
Company Subsidiary’s business. Schedule 3.23 also indicates whether any such
bank accounts are “frozen” or similarly restricted as of the date of this
Agreement.
Section 3.24    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III and Article IV, or
in any Ancillary Document, neither the Company nor any other Person on behalf of
the Company makes any other express or implied representation or warranty with
respect to the Company or any of the Company Subsidiaries or with respect to any
other information provided to Buyer or its Representatives, and the Company and
the Company Subsidiaries disclaim any other representations or warranties,
whether made by the Company or any of its Affiliates, officers, directors,
employees, agents or Representatives. Except for the representations and
warranties contained in this Article III and Article IV, or in any Ancillary
Document, neither the Company nor any other Person will have or be subject to
any liability to Buyer or any other Person resulting from the distribution to
Buyer, or Buyer’s use of, any such information, including any information,
documents, projections, forecasts or other material made available to Buyer or
its Representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby and by the Ancillary Documents, or in respect
of any other matter or thing whatsoever (electronic or otherwise) or otherwise
in expectation of the transactions contemplated hereby and by the Ancillary
Documents.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH SELLING EQUITYHOLDER
On the terms and subject to the conditions of this Agreement and except as set
forth in the Schedules, each Selling Equityholder as applicable to such Selling
Equityholder hereby represents and warrants to Buyer as of the date hereof and
as of the Closing Date as follows:
Section 4.1    Organization. If Selling Equityholder is an entity, such Selling
Equityholder is an entity duly incorporated or organized, validly existing and
in good standing under the Laws of its respective jurisdiction of incorporation
or organization, and has all requisite power and authority to own, lease and
operate its properties and assets and to carry on in all material respects its
business as conducted on the date hereof.
Section 4.2    Authorization. If Selling Equityholder is an entity, such Selling
Equityholder has the requisite power and authority to execute and deliver this
Agreement and the Ancillary Documents to which such Selling Equityholder is a
party and to perform its obligations hereunder and thereunder, to consummate the
transactions contemplated hereby and thereby and such actions have been duly
authorized by all necessary and reasonably advisable action on the part of such
Selling Equityholder. If such Selling Equityholder is an individual, the
execution and delivery by such Selling Equityholder of this Agreement and the
Ancillary Documents to which such Selling Equityholder is a party and
performance of his or her obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby do not require
any consent from any spouse or family member of such Selling Equityholder. This
Agreement has been, and the Ancillary Documents to which such Selling
Equityholder is a party, when entered into by such Selling Equityholder will be,
duly authorized, executed and delivered by such Selling Equityholder, and do or
shall, as the case may be, when duly executed by all other parties thereto and
delivered by such Selling Equityholder, constitute the legal, valid and binding
obligations of such Selling Equityholder, enforceable against such Selling
Equityholder in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies.
Section 4.3    Title to Shares. With respect to each Seller, such Seller is the
record and beneficial owner of its Shares as set forth on Schedule 3.3(a)(i).
Such Seller has good title to such Shares, and such Shares are duly authorized,
validly issued, fully paid and nonassessable, and free and clear of all Liens,
and will be transferred, assigned and sold to Buyer at the Closing. With respect
to each Selling Optionholder, such Selling Optionholder is the record and
beneficial owner of all its In-the-Money Vested Options as set forth on Schedule
3.3(a)(ii), and such Options will be transferred to Buyer at the Closing free
and clear of all Liens.
Section 4.4    Consents; No Violations. Except as set forth on Schedule 4.4 and
any declaration, filing, registration, notice, authorization, Consent, or
approval required by Antitrust Law, the execution and delivery by such Selling
Equityholder of this Agreement does not, and the execution and delivery of the
Ancillary Documents to which such Selling Equityholder is a party will not, and
the consummation of the transactions contemplated hereby and thereby will not,
in each case (i) conflict with or result in any breach of any provision of the
organizational documents of such Selling Equityholder, (ii) require any filing
with, or the obtaining of any Consent of, any Governmental Entity by such
Selling Equityholder, (iii) require any notice or Consent under, result in a
default under, or give rise to any right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any Contract,
note, mortgage, other evidence of indebtedness, guarantee or agreement to which
such Selling Equityholder is a party and by which such Selling Equityholder is
bound, (iv) violate any Permit, Law or Judgment applicable to such Selling
Equityholder or (v) result in the creation of any Liens other than any Permitted
Liens, excluding from the foregoing clauses (i)‑(v), such conflicts, Consents,
breaches, requirements, defaults, rights or violations that would not materially
and adversely affect such Selling Equityholder’s ability to consummate the
transactions contemplated by this Agreement and the Ancillary Documents.
Section 4.5    Litigation. Except as would not materially and adversely affect
such Selling Equityholder’s ability to consummate the transactions contemplated
by this Agreement and the Ancillary Documents: (a) there is no active
investigation or review pending or, to the Knowledge of the Sellers and the
knowledge of each other Selling Equityholder, threatened by any Governmental
Entity with respect to such Selling Equityholder; (b) there are no Proceedings
pending or, to the Knowledge of the Sellers and the knowledge of each other
Selling Equityholder, threatened, against or affecting such Selling
Equityholder, or any of its, his or her properties; and (c) there are no
Judgments with respect to such Selling Equityholder.
Section 4.6    Brokers. None of Buyer, the Company or a Company Subsidiary shall
be obligated to pay or bear any brokerage, finder’s or other fee or commission
to any broker, finder, accountant or investment banker in connection with the
transactions contemplated by this Agreement or the Ancillary Documents based on
arrangements made by or on behalf of such Selling Equityholder, in each case,
other than Transaction Expenses paid at Closing and taken into account in the
Final Purchase Price.
Section 4.7    No Other Representations or Warranties. Except for the
representations and warranties contained in Article III and this Article IV, or
in any Ancillary Document, none of Selling Equityholders or any other Person on
behalf of any Selling Equityholders, makes any other express or implied
representation or warranty with respect to any Selling Equityholders or with
respect to any other information provided to Buyer or its Representatives, and
each Selling Equityholder disclaims any other representations or warranties,
whether made by such Selling Equityholder or any of its Affiliates, officers,
directors, employees, agents or Representatives. Except for the representations
and warranties contained in Article III and this Article IV, or in any Ancillary
Document, none of Selling Equityholders will have or be subject to any liability
to Buyer or any other Person resulting from the distribution to Buyer, or
Buyer’s use of, any such information, including any information, documents,
projections, forecasts or other material made available to Buyer or its
Representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby and by the Ancillary Documents, or in respect
of any other matter or thing whatsoever (electronic or otherwise) or otherwise
in expectation of the transactions contemplated hereby and by the Ancillary
Documents.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF BUYER
On the terms and subject to the conditions of this Agreement, Buyer hereby
represents and warrants to Selling Equityholders as of the date hereof and as of
the Closing Date as follows:
Section 5.1    Organization. Buyer is a corporation duly incorporated, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation, and has all requisite power and authority to own, lease and
operate its properties and assets and to carry on in all material respects its
business as conducted on the date hereof.
Section 5.2    Authorization. Buyer has the requisite power and authority to
execute and deliver this Agreement and the Ancillary Documents to which Buyer is
a party and to perform its obligations hereunder and thereunder, to consummate
the transactions contemplated hereby and thereby and such actions have been duly
authorized by all necessary and reasonably advisable action on the part of
Buyer. This Agreement has been, and the Ancillary Documents to which Buyer is a
party, when entered into by Buyer will be, duly authorized, executed and
delivered by Buyer, and do or shall, as the case may be, when duly executed by
all other parties thereto and delivered by Buyer, constitute the legal, valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, subject to applicable bankruptcy, insolvency and other
similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles and the discretion of courts in granting equitable
remedies.
Section 5.3    Consents; No Violations. Except for any declaration, filing,
registration, notice, authorization, Consent, or approval required by Antitrust
Law, the execution and delivery by Buyer of this Agreement does not, and the
execution and delivery of the Ancillary Documents to which Buyer is a party will
not, and the consummation of the transactions contemplated hereby and thereby
will not, in each case (a) conflict with or result in any breach of any
provision of the organizational documents of Buyer, (b) require any Filing with,
or the obtaining of any Consent of, any Governmental Entity by Buyer,
(c) require any notice or Consent under, result in a default under, or give rise
to any right of termination, cancellation or acceleration under, any of the
terms, conditions or provisions of any note, mortgage, other evidence of
indebtedness, guarantee or agreement to which Buyer is a party and by which
Buyer is bound, (d) violate any Permit, Law or Judgment applicable to Buyer, or
(e) result in the creation of any Liens other than Permitted Liens, excluding
from the foregoing clauses (a)‑(e), such conflicts, breaches, requirements,
defaults, rights or violations that would not materially and adversely affect
Buyer’s ability to consummate the transactions contemplated by this Agreement
and the Ancillary Documents.
Section 5.4    Litigation. Except as would not materially and adversely affect
Buyer’s ability to consummate the transactions contemplated by this Agreement
and the Ancillary Documents: (a) there is no active investigation or review
pending or, to the knowledge of Buyer, threatened by any Governmental Entity
with respect to Buyer; (b) there are no Proceedings pending or, to the knowledge
of Buyer, threatened, against or affecting Buyer, or any of its properties; and
(c) there are no Judgments with respect to Buyer.
Section 5.5    Financial Capability. Buyer has and at all times until Closing
will have sufficient cash on hand to pay the full consideration payable to
Selling Equityholders hereunder, to make all other payments required by Buyer in
connection with the transactions contemplated hereby (including the payment of
the Purchase Price and any other amounts required to be paid pursuant to
Article II), to pay for one-half of the R&W Insurance Policy and to pay all fees
and expenses related to any of the foregoing that are the responsibility of
Buyer pursuant to the terms hereof. Buyer acknowledges and agrees that its
obligations under this Agreement, including its obligation to consummate the
transactions contemplated hereby, are not contingent upon its ability to obtain
any financing.
Section 5.6    Solvency. Immediately after the consummation of the transactions
contemplated hereby, including (a) the payment of the Purchase Price and any
other amounts required to be paid pursuant to Article II, and (b) the payment of
all fees and expenses and other payment obligations required to be paid or
satisfied by Buyer in connection with the transactions contemplated hereby, each
of Buyer and its Subsidiaries, including the Company and the Company
Subsidiaries, shall be solvent and shall (i) be able to pay its debts as they
become due, (ii) own property that has a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities) and (iii) have adequate capital to carry on its
business. No transfer of property is being made by Buyer and no obligation is
being incurred in connection with the transactions contemplated hereby by Buyer
with the intent to hinder, delay or defraud present creditors of Buyer or any of
its Subsidiaries. In connection with the transactions contemplated hereby, Buyer
has not incurred, nor plans to incur, debts beyond its ability to pay as they
become absolute and matured.
Section 5.7    Brokers. None of the Company, any Company Subsidiary or any
Selling Equityholder shall be directly or indirectly obligated to pay or bear
any brokerage, finder’s or other fee or commission to any broker, accountant,
finder or investment banker in connection with the transactions contemplated by
this Agreement or the Ancillary Documents based on arrangements made by or on
behalf of Buyer.
Section 5.8    Accredited Investor; Independent Review. Buyer is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of investments such as the Shares as contemplated
hereunder. Buyer has conducted its own independent review and analysis of the
Company and each Company Subsidiary, and their respective business, assets,
condition (financial or otherwise), results of operations and prospects, and,
based thereon, has formed an independent judgment concerning such business,
assets, condition, operations and prospects. Buyer and its Representatives have
been provided adequate access to the properties, premises and records of the
Company and each Company Subsidiary for the purpose of such review and analysis.
In entering into this Agreement, Buyer has relied exclusively upon its own
investigation and analysis and only those representations and warranties of the
Company and Selling Equityholders expressly contained in Article III and Article
IV herein. Buyer has (a) had adequate opportunity to visit with the Company and
each Company Subsidiary and meet with their respective Representatives to
discuss the Company and each Company Subsidiary, and their respective business,
assets, condition (financial or otherwise), results of operations and prospects,
and (b) received, to its full and complete satisfaction, all materials and
information requested by Buyer or its Representatives and has been afforded
adequate opportunity to obtain any additional information necessary to verify
the accuracy of any such materials or information or of any representation or
warranty made by the Company or Selling Equityholders herein or to otherwise
evaluate the merits of the transactions contemplated hereby. The Company and
Selling Equityholders have answered to Buyer’s full and complete satisfaction
all inquiries that Buyer and its Representatives have made concerning the
business, assets, condition (financial or otherwise), results of operations and
prospects of the Company and each Company Subsidiary or otherwise relating to
the transactions contemplated hereby. Except for the specific representations
and warranties expressly made by the Company in Article III and Selling
Equityholders in Article IV, none of the Company, any Company Subsidiary, any
Selling Equityholder, any of their respective Affiliates or any Representatives
of any of the foregoing has made any representation or warranty, either express
or implied, as to the accuracy or completeness of any information provided or
made available to Buyer or its Representatives prior to the date hereof or any
other information that is not included in this Agreement or the Exhibits or
Schedules attached hereto, and none of the Company, any Company Subsidiary, any
Selling Equityholder, any of their respective Affiliates, any Representatives of
any of the foregoing or any other Person shall have or be subject to any
liability or responsibility whatsoever to Buyer or any of its Affiliates or any
other Person on any basis (including in contract or tort, under federal or state
securities Laws or otherwise) resulting from the distribution of any such
information to, or use of any such information by, Buyer or any of its
Affiliates or any Representatives of any of the foregoing, or otherwise based
upon any such information.
Section 5.9    Condition of the Business.
(a)    Except for the specific representations and warranties expressly made by
the Company in Article III and Selling Equityholders in Article IV as further
limited by the specifically bargained-for exclusive remedies as set forth in
Section 2.5, Section 11.10 and Article X of this Agreement, and in any Ancillary
Document, Buyer acknowledges and agrees that (i) the Company and Selling
Equityholders are not making and have not made any representation or warranty,
expressed or implied, at law or in equity, in respect of Selling Equityholders,
the Company and Company Subsidiaries or any of their respective businesses,
assets, liabilities, operations, prospects or condition (financial or
otherwise), including with respect to merchantability or fitness for any
particular purpose of any assets, the nature or extent of any liabilities, the
prospects of the business of the Company and Company Subsidiaries, the
effectiveness or the success of any operations, or the accuracy or completeness
of any confidential information memoranda, documents, projections, material or
other information (financial or otherwise) regarding the Company and Company
Subsidiaries furnished to Buyer or its Representatives or made available to
Buyer and its Representatives in any “data rooms,” “virtual data rooms,”
management presentations or in any other form in expectation of, or in
connection with, the transactions contemplated hereby or by the Ancillary
Documents, or in respect of any other matter or thing whatsoever, and (ii) no
officer, director, manager, stockholder, agent, Affiliate, advisor,
Representative or employee of Selling Equityholders or the Company has any
authority, express or implied, to make any representations, warranties or
agreements not specifically set forth in this Agreement and subject to the
limited remedies herein provided.
(b)    Other than the specific representations and warranties expressly set
forth in Article III and Article IV as further limited by the specifically
bargained-for exclusive remedies as set forth in Section 2.5, Section 11.10 and
Article X of this Agreement, and in any Ancillary Document, Buyer specifically
disclaims that it is relying upon or has relied upon any such other
representations or warranties that may have been made by any Person, and
acknowledges and agrees that the Company and Selling Equityholders have
specifically disclaimed and do hereby specifically disclaim, and shall not have
or be subject to any liability for reliance on, any such other representation or
warranty made by any Person. Buyer specifically waives any obligation or duty by
the Company or Selling Equityholders to make any disclosures of fact not
required to be disclosed pursuant to the specific representations and warranties
expressly set forth in Article III and Article IV and disclaims reliance on any
information not specifically required to be provided or disclosed pursuant to
the specific representations and warranties set forth in Article III and Article
IV, respectively.
(c)    Buyer is acquiring the Company subject only to the specific
representations and warranties expressly set forth in Article III and Article IV
as further limited by the specifically bargained-for exclusive remedies as set
forth in Section 2.5, Section 11.10 and Article X of this Agreement.
Section 5.10    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V, or in any Ancillary
Document, neither Buyer nor any other Person on behalf of Buyer, makes any other
express or implied representation or warranty with respect to Buyer or with
respect to any other information provided to Selling Equityholders or their
respective Representatives, and Buyer disclaims any other representations or
warranties, whether made by Buyer or any of its respective Affiliates, officers,
directors, employees, agents or Representatives.
ARTICLE VI    

COVENANTS
Section 6.1    Conduct of Business.
(a)    During the period from the date hereof until the earlier of the Closing
or the termination of this Agreement in accordance with its terms, except as
otherwise expressly contemplated by this Agreement, listed on Schedule 6.1 or as
consented to by Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company agrees that it shall use reasonable efforts
to, and shall use reasonable efforts to cause the Company Subsidiaries to, and
each Seller agrees that it shall use reasonable efforts to cause the Company and
the Company Subsidiaries to, (a) conduct their respective businesses in the
Ordinary Course in all material respects and (b) maintain, preserve and retain
in all material respects present commercial relationships with those suppliers
or vendors, and present relationships with those employees and independent
contractors, in each case, that are material to the Company and the Company
Subsidiaries; provided, however, that any action taken or failed to be taken in
order to comply with any of the provisions of Section 6.1(b) shall not
constitute a breach under this Section 6.1(a) unless such action or failure to
take action would constitute a breach of Section 6.1(b).
(b)    Without limiting the foregoing, during the period from the date hereof
until the earlier of the Closing or the termination of this Agreement in
accordance with its terms, except as otherwise expressly contemplated by this
Agreement, listed on Schedule 6.1 or as consented to by Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), the Company agrees
that it shall not and shall use all reasonable efforts to cause the Company
Subsidiaries to not, and each Seller agrees that it shall use reasonable efforts
to cause the Company and the Company Subsidiaries to not, do any of the
following:
(i)    amend its certificate of incorporation, articles of incorporation,
by-laws, articles of organization, certificate of formation, limited liability
company agreement, joint venture agreement or other similar or equivalent
organizational documents;
(ii)    issue, deliver, sell, transfer, pledge, encumber, grant or dispose of
(A) any shares of capital stock or other equity interests of the Company or any
Company Subsidiary or (B) any options, warrants, rights of conversion or other
rights, agreements, arrangements or commitments obligating the Company or any
Company Subsidiary to issue, deliver, sell, transfer, pledge, encumber, grant or
dispose of any capital stock or other equity interests of the Company or any
Company Subsidiary;
(iii)     (A) incur any Indebtedness, or amend any Contract governing
Indebtedness, other than in the Ordinary Course of Business or (B) enter into,
borrow under or otherwise become further indebted under any Aircraft Facility,
the ANZ Lease Arrangements, the ACOTS Lease Arrangement or the MRO Facility, or
amend any Aircraft Facility, ANZ Lease Arrangements, ACOTS Lease Arrangement or
the MRO Facility;
(iv)    adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation or recapitalization;
(v)    sell, mortgage, deed in trust, encumber, license or otherwise transfer or
dispose of any (A) Aircraft Inventory, other than as required pursuant to the
terms of Contracts in effect as of the date of this Agreement (as such terms
exist as of the date of this Agreement) or (B) material property or assets;
(vi)    enter into or consummate any transaction involving the acquisition of
any material business, stock, assets or other properties of any other Person;
(vii)    (A) enter into any collective bargaining agreement with any labor
organization or union, (B) enter into any employment agreement providing an
employee with an annual base salary in excess of $100,000 or terminate any
employee with an annual base salary in excess of $100,000 or (C) except as
required by Law, (x) grant any increase in the base compensation of, or pay any
bonuses, benefits or other direct or indirect compensation to, any of its
officers, directors or employees outside of the Ordinary Course, or (y) increase
the coverage or benefits available under any (or create any new) Benefit Plan,
or otherwise modify or amend or terminate any such Benefit Plan;
(viii)    other than in the Ordinary Course of their respective businesses,
enter into any Contract that would be required to be listed as a Material
Contract if such Contract were in effect on the date hereof or amend, modify,
cancel or waive any rights under any Material Contract;
(ix)    (A) subject to any Lien or otherwise dispose of or encumber the Leased
Real Property or Subleased Real Property, (B) terminate, modify, amend or
exercise any option to extend a Lease Document or Sublease, or enter into any
lease or sublease that would be a Lease Document or Sublease if in existence as
of the date hereof, or (C) fail to maintain in the Ordinary Course and in
accordance with the Lease Documents the Leased Real Property, Subleased Real
Property, and Owned Improvements;
(x)    mortgage, pledge or subject to Liens, other than Permitted Liens, any
material assets or properties of the Company or any Company Subsidiary;
(xi)    cancel, waive, release, settle or compromise, or offer to cancel, waive,
release, settle or compromise any material Proceeding to which the Company or
any Company Subsidiary is a party, except where the amount paid in settlement or
compromise does not exceed the amount of any reserves reflected on the Financial
Statements in respect of such Proceeding, as long as such settlement or
compromise does not impose any equitable relief on, involves only monetary
damages payable by, includes an unconditional release of and does not include
any statement as to or any admission of fault, culpability or failure to act by
the Company or any Company Subsidiary;
(xii)    make any changes in any accounting methods, principles or practices;
(xiii)    make, change or revoke any material Tax election, adopt or change any
material method of Tax accounting, policy or practice, except as required by
applicable Laws, enter into any closing agreement or other agreement in respect
of Taxes, file any request for rulings or special Tax incentives, file any
material amended Tax Return, settle or compromise any material Tax claim, refund
or assessment it being understood that $300,000 shall be deemed to be material
for the purposes of Section 6.1(b)(xiii);
(xiv)    make any capital expenditures in excess of $100,000 in the aggregate,
except to the extent provided in and in accordance with the capital expenditure
budget made available to Buyer prior to the date hereof; or
(xv)    agree, whether in writing or otherwise, to do any of the foregoing.
(c)    Notwithstanding the foregoing, Buyer shall not be entitled to assert that
a breach of this Section 6.1 caused the failure of the condition in Section
7.3(b) to be satisfied unless such breach shall not have been cured within
thirty (30) days after written notice (describing such breach in reasonable
detail) from Buyer alleging such breach is received by Sellers or such breach,
by its nature, cannot be cured prior to such thirty (30) day period; provided,
however that in any event such breach must be cured as of the Closing.
Section 6.2    Reasonable Efforts; Consents.
(a)    From the date hereof until the earlier of the Closing or the termination
of this Agreement, each of the Parties shall cooperate, and use their respective
reasonable efforts to take, or cause to be taken (including, with respect to
Sellers, by the Company or any Company Subsidiary), all action, and to do, or
cause to be done (including, with respect to Sellers, by the Company or any
Company Subsidiary), all things necessary to consummate, or required as a result
of or in connection with, the transactions contemplated hereby as promptly as
practicable after the date hereof, including obtaining all Consents of
Governmental Entities and other third parties necessary to consummate, or
required as a result of or in connection with, the transactions contemplated
hereby; provided that in no event shall either Seller be required to, or be
required to cause the Company or any Company Subsidiary to, pay any fee, penalty
or other consideration to obtain any Consent required under any Contract for the
consummation of the transactions contemplated hereby. In addition to the
foregoing, Buyer agrees to provide such assurances as to financial capability,
resources and creditworthiness as may be reasonably requested by any
Governmental Entity or other third party whose Consent is sought in connection
with the transactions contemplated hereby. Subject to compliance with Sellers’
covenants contained herein, neither Seller shall have any liability to Buyer or
any other Buyer Indemnified Party arising out of or relating to the failure of
such Seller to obtain any such Consent prior to the Closing. Without limiting
the generality of the foregoing, from time to time after the Closing Date, each
of the Parties shall, and shall cause its Affiliates to, at the sole cost and
expense of the requesting party, execute, acknowledge and deliver such
assignments, transfers, consents, assumptions and other documents and
instruments and take such other actions as may reasonably be necessary to
appropriately consummate or give effect to the transactions contemplated hereby.
For the avoidance of doubt, no Seller shall be required to pay any money in
relation to obtaining any such Consent.
(b)    Without limiting the generality of the foregoing, Buyer and Sellers will
promptly after the date hereof make any filings with any Governmental Entity
regarding Antitrust Law that are necessary to consummate the transactions
contemplated hereby (the “Antitrust Filings”). Each Party will promptly furnish
to the other such necessary information and reasonable assistance as the other
may request in connection with its preparation of any Antitrust Filing. In
connection with any communications, meetings, or other contacts, formal or
informal, oral or written, with any Governmental Entity regarding matters of
Antitrust Law in connection with the transactions contemplated by this Agreement
or any such declaration, filing, registration, notice, authorization, Consent,
or approval, each Party will promptly provide the other with copies of all
written communications (and memoranda setting forth the substance of all oral
communications) between each of them, any of their Affiliates or any of its or
their Representatives, on the one hand, and any Governmental Entity, on the
other hand, with respect to this Agreement or the transactions contemplated
hereby. Without limiting the generality of the foregoing, each Party will
promptly notify the other of the receipt and content of any inquiries or
requests for additional information made by any Governmental Entity in
connection therewith and will promptly provide the other with a description of
the information provided to any Governmental Entity with respect to any such
inquiry or request. In addition, each Party will keep the other apprised on a
prompt basis of the status of any such inquiry or request. No Party shall
acquire by purchase, merger or consolidation any business or Person if the
taking of such action could reasonably be expected to adversely affect the
approval of any Governmental Entity of any of the Antitrust Filings.
(c)    Sellers acknowledge and agree that Buyer’s efforts with respect to
Antitrust Filings under this Section 6.2 shall in no event require Buyer or any
of its Affiliates to take any of the following actions: (i) instituting,
contesting, defending or otherwise engaging in any Proceeding with respect to
any Proceeding that is instituted or threatened challenging the transactions
contemplated by this Agreement as violating any Antitrust Law or any Judgment
that is entered, enforced, or attempted to be entered or enforced by any
Governmental Entity that would make the transactions contemplated by this
Agreement illegal or otherwise delay or prohibit the consummation of the
transactions contemplated by this Agreement or (ii) proffering and consenting to
any Judgment providing for the sale or other disposition, or the holding
separate, of particular assets, categories of assets or lines of business, of
either assets or lines of business of the Company or any Company Subsidiary or
of any other assets or lines of business of Buyer or any of its Affiliates in
order to remedy any concerns that any Governmental Entity may have, or
proffering and consenting to any other restriction, prohibition or limitation on
any of the assets or business of the Company or any Company Subsidiary, Buyer or
any of Buyer’s Affiliates, in order to remedy any such concerns.
Section 6.3    Public Announcements. Neither Buyer nor Selling Equityholders
shall, and each Party shall cause its Affiliates not to, make or issue any press
release or otherwise make any public announcement with respect to this Agreement
or the transactions contemplated hereby without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, delayed or
conditioned, unless disclosure is (a) required by Law, including federal
securities laws, or the applicable rules of any securities exchange or any
listing agreement, or (b) consistent with disclosure previously made in
accordance with, or was permitted by, this Section 6.3; provided that, to the
extent required by Law or applicable securities exchange rule or regulation, the
Party or Selling Equityholder required to make such release or announcement
shall, to the extent reasonably practicable under the circumstances, consult
with the other Party with respect to the timing and content thereof.
Section 6.4    Tax Matters.
(a)    Tax Returns. Buyer shall prepare or cause to be prepared and timely file
or cause to be timely filed all Tax Returns of the Company and each Company
Subsidiary for all periods that have not yet been filed and are required to be
filed after the Closing Date. Not less than five (5) days prior to the filing of
any Tax Return prepared pursuant to this Section 6.4(a), subject to the
limitations in Article X (including Section 10.3(b)), Buyer shall be entitled to
receive from the Sellers an amount equal to the Pre-Closing Taxes required to be
paid in connection with such Tax Returns (to the extent such amount is not
reflected as a Current Liability in the calculation of the Working Capital as
finally determined pursuant to Section 2.5). Buyer shall prepare Tax Returns for
Straddle Periods and taxable periods ending on or prior to the Closing Date
consistent with past practices of each of the Company and each Company
Subsidiary, except as otherwise required by Law. Without limiting any rights to
indemnification therefor, Buyer shall cause any amounts shown to be due on such
Tax Returns to be timely remitted to the applicable Governmental Entity no later
than the date on which such Taxes are due (taking into account extensions
properly obtained).
(b)    Other Tax Refunds. Buyer shall pay to Sellers any refunds of Taxes of the
Company or any Company Subsidiary that relate to a Pre-Closing Tax Period, other
than any refunds that are attributable to a carryback of net operating losses,
capital losses or other Tax attributes attributable to a Tax period or portion
thereof beginning after the Closing Date. Buyer shall use commercially
reasonable efforts to pursue any claims for such refunds of the Company or any
Company Subsidiary pending as of the Closing Date. Buyer shall make payment of
any such refunds described in this Section 6.4(b), net of any reasonable costs
incurred by Buyer, the Company or any Company Subsidiary in obtaining such
refunds, to Sellers within five (5) Business Days of receipt of the refund. If,
in lieu of receiving any such refund, the Company or any Company Subsidiary
reduces a Tax liability with respect to a Tax period or portion thereof
beginning after the Closing Date or increases a Tax asset that can be carried
forward to such a Tax period or portion thereof, Buyer shall promptly pay or
cause to be paid to Sellers the amount of such reduction in Tax liability or the
amount of any benefit resulting from such increase in Tax Asset, as the case may
be.
(c)    Allocation of Taxes. The portion of any Taxes with respect to a Straddle
Period that, for the purposes of this Agreement, are allocable to the
Pre-Closing Tax Period are:
(i)    in the case of Taxes that are either (A) based upon or related to income
or receipts or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), other than
conveyances pursuant to this Agreement, deemed equal to the amount which would
be payable if the taxable year or other period ended on (and included) the
Closing Date; and
(ii)    in the case of Taxes imposed on a periodic basis with respect to the
assets of the Company or Company Subsidiaries or otherwise measured by the level
of any item, the product of (A) the amount of such Taxes for the entire period,
and (B) a fraction, the numerator of which is the number of calendar days in the
portion of the Straddle Period ending on (and including) the Closing Date and
the denominator of which is the number of calendar days in the entire Straddle
Period.
Any credit or refund resulting from an overpayment of Taxes for a Straddle
Period shall be prorated based upon the method employed in this Section 6.4(c)
taking into account the type of the Tax to which the refund relates. In the case
of any Tax based upon or measured by capital (including net worth or long-term
debt) or intangibles, any amount thereof required to be allocated under this
Section 6.4(c) shall be computed by reference to the level of such items on the
Closing Date.
(d)    Amendment of Tax Returns. Neither Buyer nor any of its Affiliates shall
amend, refile, revoke or otherwise modify or file any Tax Return or Tax election
of the Company or any Company Subsidiary with respect to a Pre-Closing Tax
Period without the prior written consent of Sellers, which consent shall not be
unreasonably withheld, conditioned or delayed.
(e)    Certain Taxes. All Transfer Taxes (including any penalties and interest)
incurred in connection with this Agreement shall be paid fifty percent (50%) by
Buyer, on the one hand, and fifty percent (50%) by the Selling Equityholders,
severally (but not jointly and severally), on the other hand, when due. Except
as set forth below, Buyer will, at the Selling Equityholders’ expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable Law, each Selling Equityholder will, and will cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation. Where the Selling Equityholders are required by Law or the
administration thereof to collect, report and remit applicable Transfer Taxes,
the Selling Equityholders shall cause the relevant Tax Returns to be filed, and
within five (5) days of the filing of any such Tax Return, pay the Transfer
Taxes reported on such Tax Return provide copies of any such Tax Returns and
other documentation to Buyer. Buyer and the Selling Equityholders shall render
each other all requested assistance so that each can report and remit such
Transfer Taxes.
(f)    Cooperation on Tax Matters. Buyer and the Sellers shall cooperate fully,
as and to the extent reasonably requested by any other Party, in connection with
the filing of Tax Returns pursuant to this Section 6.4 and any audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. In addition, Buyer and the Sellers agree to cooperate in good faith
in obtaining any certificate or other document from any Governmental Entity or
any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed by the transactions contemplated hereby.
(g)    Preservation of Records. Except as otherwise provided in this Agreement,
Buyer agrees that it shall, and shall cause the Company and each Company
Subsidiary to, (i) preserve and keep the records (including all Tax and
accounting records) of the Company and each Company Subsidiary for a period of
seven (7) years from the Closing, or for any longer periods as may be required
by any Governmental Entity or ongoing litigation, and (ii) upon reasonable
advance notice, during normal business hours and in a manner that does not
unreasonably disrupt or interfere with business operations, make such records
available to each Seller as may be reasonably required by such Seller, solely to
the extent necessary in connection with (A) the institution or defense of any
pending or threatened claim, lawsuit, investigation or proceeding, (B) Tax
Returns, audits or other proceedings under the Code or (C) compliance with Laws
and legal process. For the avoidance of doubt, the provisions of Section 6.11(c)
shall apply to any books and records made available under this Section 6.4(g).
Notwithstanding anything to the contrary set forth in this Section 6.4(g),
neither Buyer, the Company nor any Company Subsidiary shall be required to
disclose to any Seller any books, records or documents (x) if doing so would
violate any Contract, fiduciary duty or Law to which the disclosing party is a
party or is subject, (y) if the disclosing party reasonably determines that
doing so would result in the loss of the ability to successfully assert
attorney-client and work product privileges or (z) in connection with any
Proceeding between Buyer and its Affiliates, on the one hand, and the Sellers
and their Affiliates, on the other hand.
Section 6.5    Directors’ and Officers’ Indemnification.
(a)    Buyer agrees that (i) the governing documents of the Company and each
Company Subsidiary immediately after the Closing shall contain provisions with
respect to indemnification, exculpation from liability and advancement of
expenses that are at least as favorable to the beneficiaries of such provisions
as those provisions that are set forth in the governing documents of the Company
and such Company Subsidiary, respectively, immediately prior to the Closing,
which provisions shall not be amended, repealed or otherwise modified for a
period of six (6) years following the Closing in any manner that would adversely
affect the rights thereunder of Persons who at or prior to the Closing were
directors or officers of the Company or any Company Subsidiary, unless such
modification is required by Law and (ii) all rights to indemnification as
provided in any indemnification agreements with any current or former directors
or officers of the Company or any Company Subsidiary as in effect as of the date
hereof with respect to matters occurring at or prior to the Closing shall
survive the Closing.
(b)    The Company will, at the sole expense of the Sellers, obtain at the
Closing, or cause the Company and the Company Subsidiaries to obtain at the
Closing, a “tail” policy (the “D&O Tail Policy”) providing directors’ and
officers’ liability coverage for a period of six (6) years following the Closing
Date and miscellaneous professional liability insurance (including employment
practice liability insurance and fiduciary liability insurance) for a period of
three (3) years following the Closing Date, in each case, for the benefit of the
directors and officers of the Company and each Company Subsidiary and with terms
and conditions substantially similar to the insurance coverage as of the date
hereof. The amount payable under this Section 6.5(b) for the D&O Tail Policy
(including any broker’s, agent’s, underwriter’s or other costs, expenses or fees
associated therewith) shall be referred to as the “Tail Premium.” Buyer shall,
and shall cause the Company and each Company Subsidiary, as applicable, to
maintain such “tail” coverage in full force and effect for the aforementioned
term, and continue to honor the obligations thereunder.
(c)    In the event Buyer or the Company or any of the Company Subsidiaries
(i) consolidates with or merges into any other Person and is not the continuing
or surviving entity of such consolidation or merger or (ii) transfers all or
substantially all of its properties and assets to any Person, then, and in each
such case, Buyer shall ensure that proper provisions shall be made so that such
continuing or surviving entity or transferee of such assets, as the case may be,
assumes the obligations set forth in this Section 6.5.
(d)    This Section 6.5, which shall survive the Closing and shall continue for
the periods specified herein, is intended to benefit any Person (and their
respective heirs, successors and assigns) referenced in this Section 6.5 or
indemnified hereunder, each of whom may enforce the provisions of this
Section 6.5 (whether or not they are Parties).
Section 6.6    Termination of Management Incentive Plan. Without limiting
Section 2.4, the Company shall take all actions necessary to terminate the
Management Incentive Plan as of the Closing and to ensure that neither the
Company nor any of the Company Subsidiaries will, at the Closing, be bound by
any options, stock appreciation rights, warrants, restricted stock rights,
restricted stock units, phantom equity awards or other rights or agreements
which would entitle any Person, other than Buyer and its Subsidiaries, to own
any equity interests in the Company or any Company Subsidiary or to receive any
payment in respect thereof.
Section 6.7    Seller Credit Support Instruments.
(a)    Buyer shall use all reasonable efforts to cause each Selling Equityholder
and its Affiliates to be unconditionally released as of the Closing from the
letters of credit set forth on Schedule 6.7 (the “Seller Credit Support
Instruments”), pursuant to one or more written release agreements, each in a
form reasonably satisfactory to Buyer and such Selling Equityholder or such
Affiliate and, if applicable, Buyer shall enter into a reasonable replacement
guarantee or similar arrangement in favor of any third party that is a
beneficiary of such Seller Credit Support Instrument. The Selling Equityholders
and their Affiliates shall cooperate with Buyer as reasonably necessary to
arrange for such release agreements, replacement guarantees or similar
arrangements. Each such release agreement shall provide for Buyer or one of its
Affiliates to assume and to become solely responsible for any and all
liabilities, guarantees, covenants, obligations, costs and payments associated
with the underlying agreement or obligations.
(b)    In the event Buyer is unable to cause that certain letter of credit
issued by DNB Bank ASA (the “Issuer”) by order of SEACOR Holdings Inc. in favor
of GE Commercial Australasia Pty Ltd.  (the “Letter of Credit”) to be
unconditionally released as of the Closing, Buyer shall deliver, or cause to be
delivered at Closing, to an account maintained by the Issuer that is designated
in writing by or on behalf of Sellers at least three (3) Business Days prior to
Closing, an amount in cash equal to the lesser of (i) the total amount available
to be drawn on the Letter of Credit and (ii) USD 6,500,000.00,  in order to cash
collateralize the Letter of Credit at Closing (such that the Issuer will first
use such cash to satisfy the reimbursement obligations of SEACOR Holdings Inc.
under the Letter of Credit), such cash collateralization to occur pursuant to
documentation reasonably requested by the Issuer that limits application of such
collateral to the obligations in respect of the Letter of Credit (the “LC Cash
Collateralization Amount”).  In the event the Issuer does not agree to the
foregoing as of Closing, Buyer shall fund an escrow account at a financial
institution as of Closing with the LC Cash Collateralization Amount, which
shall, pursuant to joint written instruction by the Parties, be paid to SEACOR
Holdings Inc. as and to the extent necessary to satisfy its obligations to the
Issuer with respect to the Letter of Credit. The Parties agree that,
notwithstanding anything in this Agreement to the contrary, the LC Cash
Collateralization Amount shall not be deemed to be “Cash and Cash Equivalents”
for purposes of Article II hereof.
Section 6.8    Access to Information; Access to Customers and Suppliers.
(a)    From the date hereof until the earlier of the Closing or the termination
of this Agreement, each Seller shall, and shall cause the Company and each
Company Subsidiary, to afford to Buyer and its Representatives reasonable
access, upon reasonable advance notice, during normal business hours and in a
manner that does not unreasonably disrupt or interfere with business operations,
to all of the properties, including the Leased Real Properties (including for
the purpose of performing any non-invasive, Phase 1 environmental investigations
as Buyer may desire), assets (including any owned or leased aircraft for the
purpose of conducting an aircraft inspection and records condition surveys at a
location mutually agreed upon by Seller Representative and Buyer), books,
Contracts, commitments, personnel and records of the Company and the Company
Subsidiaries as Buyer shall reasonably request; provided that Buyer shall not
undertake any invasive environmental investigation or testing without Sellers’
prior consent (or the consent of the relevant Landlord of any Leased Property,
if required).
(b)    From the date hereof until the earlier of the Closing or the termination
of this Agreement, each Seller shall, and shall cause the Company and each
Company Subsidiary, to afford to Buyer and its Representatives reasonable access
(which shall include making proper introduction), upon reasonable advance
notice, to the customers and suppliers set forth on Schedule 6.8; provided,
however, that no such access shall occur without a Representative designated by
the Sellers present (or such presence being waived by the Sellers).
(c)    For the avoidance of doubt, any information disclosed under this Section
6.8 will remain confidential between the Parties until Closing occurs.
Section 6.9    Release. Effective as of the Closing, each of the Selling
Equityholders, for itself and on behalf of its Affiliates (excluding the Company
and the Company Subsidiaries), hereby releases and forever discharges the
Company and each Company Subsidiary, and each officer, director, manager,
employee, Representative and agent of any of the foregoing, from liability for
any and all claims for Losses, of whatever kind or nature, in law or equity,
known or unknown, vested or contingent, suspected or unsuspected, and whether or
not concealed or hidden, whichever have or may have existed, or which do exist,
that may now or hereafter at any time be made or brought against any such Person
or individual by or on behalf of such Selling Equityholder arising out of,
relating to or in respect of any period on or prior to the Closing. For the
avoidance of doubt, nothing in this Section 6.9 alters or otherwise limits any
rights that the Selling Equityholders have (a) pursuant to this Agreement or (b)
for compensation, benefits or claims for reimbursement and other employment
related benefits, in each case, accrued in the Ordinary Course as of the Closing
owed by Company or any Company Subsidiary.
Section 6.10    Affiliate Agreements. The Sellers shall cause all Affiliate
Agreements with respect to which there could be further or continuing liability
or obligation on the part of Buyer or any of its Affiliates (including, after
the Closing, the Company or any Company Subsidiary), to be terminated prior to
or as of the Closing without any further or continuing liability on the part of
Buyer or any of its Affiliates (including, after the Closing, the Company or any
Company Subsidiary).
Section 6.11    Restrictive Covenants.
(a)    Each of the Sellers agrees that for a period of three (3) years from and
after the Closing Date (such period the “Restricted Period”), that it shall not,
and shall cause its Affiliates not to, directly or indirectly, whether as
principal, partner, officer, director, employee, consultant, manager, member or
stockholder, own, manage, operate, participate in, control or acquire more than
five percent (5%) of (or the right to acquire more than five percent (5%) of)
any class of voting securities of, perform services for or otherwise carry on or
engage in, a business that competes with the Acquired Business in Australia,
New-Zealand, Hong Kong, China, India, Indonesia, Malaysia, Philippines,
Singapore, Thailand and United Arab Emirates. Nothing in this Section 6.11 shall
(i) bind any direct or indirect portfolio company or non-controlled subsidiary
of any Seller or (ii) prevent either Seller or any Affiliate thereof from
performing services for, from carrying on or being engaged or invested in
(directly or indirectly) any business which either Seller or any Affiliates
thereof are performing services for, carrying on, or are engaged or invested in
(directly or indirectly) on the date of this Agreement, provided that, except
with respect to the joint ventures listed on Schedule 6.11(a), such Seller or
the applicable Affiliate does not expand such existing business to be
competitive with the Acquired Business.
(b)    During the applicable Restricted Period, each Seller agrees that, without
the consent of Buyer, it shall not, and shall cause its Affiliates not to,
directly or indirectly, hire, solicit to (or assist or encourage others to)
hire, or in any way interfere with the employment relationship of any individual
who is an employee of the Company or any Company Subsidiary in connection with
the Acquired Business or who was employed by the Company or any Company
Subsidiary in connection with the Acquired Business on the Closing Date.
Notwithstanding the foregoing, the Selling Equityholders shall not be precluded
from (i) engaging in general solicitations or advertising for personnel,
including advertisements and searches conducted by a headhunter agency; provided
that such solicitation, advertising or searches are not directed in any way at
the employees of the Company or any Company Subsidiary or (ii) hiring or
soliciting any employee who is no longer employed by the Company so long as
one-hundred and eighty (180) days have passed since the cessation of such
employee’s employment by the Company or any Company Subsidiary.
(c)    From and after the Closing until the first (1st) anniversary of the
Closing Date, each of the Sellers shall, and shall cause its Affiliates to, keep
confidential and not use or disclose any and all Business Confidential
Information that remains in or comes into his, her or its possession after the
Closing. The foregoing shall not preclude the Sellers and the foregoing Persons
from (i) disclosing such Business Confidential Information if compelled to
disclose the same by judicial or administrative process or by other requirements
of Law (subject to the following sentence), (ii) discussing or using such
Business Confidential Information if the same hereafter is in the public domain
(other than as a result of a breach of this Section 6.11(c)) or (iii) discussing
or using such Business Confidential Information if the same is acquired from a
Person that is not, to such Person’s knowledge, after reasonable inquiry, under
an obligation to keep such information confidential. If any Seller is requested
or required (by oral questions, interrogatories, requests for information or
documents in legal, administrative, arbitration or other formal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
such Business Confidential Information, such Seller, as applicable, shall
promptly notify Buyer of any such request or requirement so that Buyer may seek,
at its own expense, a protective order or other appropriate remedy or waive
compliance with the provisions of this Section 6.11(c). If, in the absence of a
protective order or other remedy or the receipt of a waiver by Buyer, any Seller
is required to disclose such Business Confidential Information, such Seller,
without liability hereunder, may disclose that portion of such Business
Confidential Information that it believes in good faith it is legally required
to disclose, provided that it uses reasonable efforts to maintain the
confidentiality of the same. Notwithstanding the first sentence of this
Section 6.11(c), each Seller may disclose such Business Confidential Information
to those of its Affiliates, Representatives or investor or prospective investor
if such Person (x) needs to know such information for financial, tax or
accounting purposes or, in the case of investors or perspective investors, is of
the type customarily provided to such Persons in connection with their
investment analysis and (y) agrees to maintain the confidentiality of such
information pursuant to the terms of this Section 6.11(c). Each Seller shall be
liable to Buyer for the breach of this Section 6.11(c) by any of its Affiliates
or Representatives. Effective as of the Closing, the Parties agree that the
Confidentiality Agreement shall be terminated and of no further force or effect
(regardless of any language therein as to survivability of any provision).
(d)    The Sellers acknowledge and agree that the scope of the restrictive
covenants set forth in clauses (a) through (c) above are reasonably tailored,
and not broader than necessary, to protect the legitimate business interests of
Buyer, and do not prevent or preclude the Sellers from earning a suitable
livelihood.
(e)    If any term or provision of this Section 6.11 shall be determined by any
court of competent jurisdiction to be invalid, illegal or unenforceable, in
whole or in part, and such determination shall become final, such provision or
portion shall be deemed to be severed or limited, but only to the extent
required to render the remaining terms and provisions of this Section 6.11
enforceable. This Section 6.11 as thus amended shall be enforced so as to give
effect to the intention of the Parties insofar as that is possible. In addition,
the Parties hereby expressly empower a court of competent jurisdiction to modify
any term or provision of this Section 6.11 to the extent necessary to comply
with any applicable Law and to enforce this Section 6.11 as modified.
ARTICLE VII    

CONDITIONS TO OBLIGATIONS OF THE PARTIES
Section 7.1    Conditions to Each Party’s Obligations. The respective
obligations of Buyer and each Seller to consummate the transactions contemplated
hereby are subject to the satisfaction (or waiver by all Parties) at or prior to
the Closing of the following conditions:
(a)    No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other Judgment issued by any court of competent jurisdiction or
Law preventing the consummation of the transactions contemplated hereby shall be
in effect; and
(b)    Antitrust Filings. Required consents under Antitrust Law shall have
occurred or have been obtained from, or waived by, each relevant Governmental
Entity (or deemed to have been obtained or waived in accordance with applicable
Law) and all waiting periods required under applicable Antitrust Law, including
any extensions thereof, shall have expired or been duly terminated.
Section 7.2    Conditions to Obligations of Each Seller. The obligations of each
Seller to consummate the transactions contemplated hereby are further subject to
the satisfaction (or waiver by Seller) at or prior to the Closing of the
following conditions:
(a)    Representations and Warranties. The representations and warranties of
Buyer (i) set forth in Sections 5.1 (Organization) and 5.2 (Authorization) shall
be true and correct in all material respects as of the date hereof and as of the
Closing Date as if made at and as of the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), without giving effect to any qualifications by
“materiality” contained in such representations or warranties, and (ii)
contained in Article V (other than those set forth in Sections 7.2(a)(i) above)
shall be true and correct as of the date hereof and as of the Closing Date as if
made at and as of the Closing Date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case as of such
earlier date), provided, however, that this condition in clause (ii) shall be
deemed satisfied unless the failure of such representations and warranties to be
true and correct (without giving effect to any qualifications by “materiality”
contained in such representations or warranties), individually or in the
aggregate, has materially and adversely affected Buyer’s ability to consummate
the transactions contemplated hereby;
(b)    Performance of Obligations. Buyer shall have performed in all material
respects all covenants, agreements and obligations required to be performed by
Buyer under this Agreement at or prior to the Closing;
(c)    Buyer Officer’s Certificate. An authorized officer of Buyer shall have
executed and delivered to Sellers a certificate (the “Buyer Closing
Certificate”) as to the satisfaction of the conditions set forth in
Sections 7.2(a) and 7.2(b); and
(d)    Closing Deliveries. Buyer shall have delivered all documents, information
and other deliveries set forth in Section 8.3.
Section 7.3    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby are further subject to the
satisfaction (or waiver by Buyer) at or prior to the Closing of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of
each Seller and the Company (i) set forth in Section 3.6(b) (Material Adverse
Effect) shall be true and correct in all respects as of the date hereof and as
of the Closing Date as if made at and as of the Closing Date, (ii) set forth in
Sections 3.1(a) (Organization), 3.3(a) (Capitalization; Subsidiaries), 3.15
(Brokers) and Sections 4.1 (Organization), 4.2 (Authorization) and 4.3 (Title to
Shares) shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as if made at and as of the Closing Date (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date), without giving effect to any
qualifications by “materiality” or Material Adverse Effect contained in such
representations or warranties, and (iii) contained in Articles III and IV (other
than those set forth in Section 7.3(a)(i) or (ii) above) shall be true and
correct as of the date hereof and as of the Closing Date as if made at and as of
the Closing Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date),
provided, however, that this condition in clause (iii) shall be deemed satisfied
unless the failure of such representations and warranties to be true and correct
(without giving effect to any qualifications by “materiality” or Material
Adverse Effect contained in such representations or warranties), individually or
in the aggregate, has had a Material Adverse Effect.
(b)    Performance of Obligations. Each Selling Equityholder and the Company
shall have performed in all material respects all covenants, agreements and
obligations required to be performed by such Person under this Agreement at or
prior to the Closing;
(c)    Company Certificate. An authorized officer of the Company shall have
executed and delivered to Buyer a certificate (the “Seller Closing Certificate”)
as to the satisfaction of the conditions set forth in Sections 7.3(a) and
7.3(b); and
(d)    Closing Deliveries. Each Seller, the Company and Company Subsidiary shall
have delivered all documents, information and other deliveries set forth in
Section 8.2.
Section 7.4    Frustration of Closing Conditions. Neither Sellers nor Buyer may
rely on the failure of any condition set forth in Section 7.1, 7.2 or 7.3, as
the case may be, if such failure was caused by such Party’s failure to comply
with any provision of this Agreement.
ARTICLE VIII    

CLOSING
Section 8.1    Closing. On the terms and subject to the conditions of this
Agreement, the consummation of the transactions contemplated hereby (the
“Closing”) shall occur as promptly as practicable but in no event later than
three (3) Business Days following the satisfaction or waiver of all conditions
to the obligations of the Parties set forth in Article VII (except those
conditions that by their nature are to be satisfied or waived at the Closing,
but subject to the satisfaction or waiver of such conditions at the Closing), at
the offices of Sidley Austin LLP located at 787 Seventh Avenue, New York, New
York 10019, at 10:00 a.m. New York, New York time, or at such other date, place
and time as Sellers and Buyer may mutually agree in writing (such date, being
the “Closing Date”).
Section 8.2    Deliveries by Sellers. At the Closing, Sellers will deliver or
cause to be delivered to Buyer the following:
(a)    sold notes and instruments of transfer for transfer of the Shares to
Buyer, duly executed by the Sellers;
(b)    the original share certificate(s) in respect of the Shares;
(c)    a copy of special resolutions of the shareholders of the Company
evidencing a majority of at least seventy-five percent (75%) of the shareholders
approving (i) the transfer of the Shares to Buyer and, subject to the production
of properly stamped transfers, the registration of Buyer as member of the
Company in respect of the Shares, (ii) accepting the resignations of the
secretary and the members of the board of directors of the Company and
appointing such persons to be nominated by Buyer no later than five (5) Business
Days prior to the Closing Date as secretary and directors of the Company with
effect from Closing, (iii) revoking each existing mandate of the Company and
approving new mandate(s) giving authority to such persons to be nominated by
Buyer no later than five (5) Business Days prior to the Closing Date for
operation of the Company’s bank accounts and (iv) directing the Directors to
take, or authorize the taking of, all actions reasonably necessary to give
effect to the foregoing;
(d)    the company chops, common seals, certificates of incorporation, change of
name or business registration and register, statutory, minute, financial and
accounting books of the Company and each Company Subsidiary and share
certificates in respect of all the issued shares in the capital of each Company
Subsidiary, all of which shall be deemed to have been delivered under this
Section 8.2(d) if left at the registered office of the Company;
(e)    the Escrow Agreement executed by Sellers’ Representative and the Escrow
Agent;
(f)    the Seller Closing Certificate;
(g)    resignations or evidence of removal of the secretaries and members of the
boards of directors or similar governing bodies of the Company and each Company
Subsidiary;
(h)    complete and final invoices or other evidence of satisfaction in full
upon payment with respect to all Transaction Expenses, in a form reasonably
acceptable to Buyer, delivered no later than two (2) Business Days prior to
Closing;
(i)    payoff letters (“Payoff Letters”) from each lender of the Indebtedness,
which shall include appropriate release documentation evidencing the
extinguishment of all Indebtedness and all Liens related thereto, in a form
reasonably acceptable to Buyer, delivered no later than two (2) Business Days
prior to Closing; and
(j)    environmental investigation reports in respect of each of the properties
listed in Schedule 8.2(j) which do not identify any fact or circumstance which
has resulted in a Material Adverse Effect.
Section 8.3    Deliveries by Buyer. At the Closing, Buyer will deliver or cause
to be delivered to Sellers the following:
(a)    the Purchase Price and the other amounts to be paid at the Closing
pursuant to Sections 2.4 and 2.5, paid and delivered in accordance with such
Sections;
(b)    the Escrow Agreement executed by Buyer; and
(c)    the Buyer Closing Certificate.
ARTICLE IX    

TERMINATION
Section 9.1    Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing:
(a)    by the mutual written consent of Sellers and Buyer;
(b)    by Buyer, if there has been a breach of any representation, warranty,
covenant or agreement made by the Company or any Selling Equityholders in this
Agreement, or any such representation and warranty shall have become untrue or
inaccurate after the date hereof, in each case which breach, untruth or
inaccuracy (i) would reasonably be expected to result in any of the conditions
set forth in Section 7.1 or Section 7.3 not being satisfied as of the Closing
Date (a “Terminating Seller Breach”) and (ii) shall not have been cured within
thirty (30) days after written notice from Buyer of such Terminating Seller
Breach is received by Sellers (such notice to describe such Terminating Seller
Breach in reasonable detail) or, by its nature, cannot be cured prior to the
Outside Date; provided that Buyer is not then in material breach of any
representation, warranty, covenant or agreement made by Buyer in this Agreement,
and no such representation and warranty shall have become untrue or inaccurate
in any material respect after the date hereof;
(c)    by either Seller, if there has been a breach of any representation,
warranty, covenant or agreement made by Buyer in this Agreement, or any such
representation and warranty shall have become untrue or inaccurate after the
date hereof, in each case which breach, untruth or inaccuracy (i) would
reasonably be expected to result in any of the conditions set forth in Section
7.1 or Section 7.2 not being satisfied as of the Closing Date (a “Terminating
Buyer Breach”) and (ii) shall not have been cured within thirty (30) days after
written notice from such Seller of such Terminating Buyer Breach is received by
Buyer (such notice to describe such Terminating Buyer Breach in reasonable
detail) or, by its nature, cannot be cured prior to the Outside Date; provided
that such Seller is not then in material breach of any representation, warranty,
covenant or agreement made by such Seller in this Agreement, and no such
representation and warranty shall have become untrue or inaccurate in any
material respect after the date hereof;
(d)    by Buyer or either Seller if the Closing has not occurred on or prior to
September 30, 2018 (the “Outside Date”); provided that Buyer shall not have the
right to terminate under this clause (d) if there has been a Terminating Buyer
Breach, and neither Seller shall have the right to terminate under this
clause (d) if there has been a Terminating Seller Breach with respect to any
Seller; or
(e)    by either Party if there shall be in effect any final non-appealable
restraining order, injunction or other Judgment issued by any court of competent
jurisdiction or Law preventing the consummation of the transactions contemplated
hereby.
Section 9.2    Procedure and Effect of Termination. In the event of the
termination of this Agreement and the abandonment of the transactions
contemplated hereby pursuant to Section 9.1, written notice thereof shall
forthwith be given by the terminating Party to the other Party, and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned without further action by any Party. If this Agreement is terminated
as provided herein:
(a)    each Party shall return or destroy all documents, work papers and other
materials of the other Party relating to the transactions contemplated hereby,
whether obtained before or after the date hereof, to the other Party, and all
confidential information received by any Party with respect to the other Party
or the Company or any Company Subsidiary shall be treated in accordance with the
Confidentiality Agreement;
(b)    all filings, applications and other submissions made pursuant hereto
shall, at the option of the filing Party, and to the extent practicable, be
withdrawn from the Governmental Entity or other Person to which made; and
(c)    this Agreement shall become null and void and of no further force and
effect, and all further obligations of the Parties under this Agreement will
terminate, except as otherwise set forth in this Section 9.2 and except for
Sections 6.3, 9.1, this 9.2 and Article XI; provided, however, that nothing in
this Section 9.2 shall be deemed to release either Party from any liability for
any breach of its obligations prior to the date of such termination, and the
rights of the non-breaching Party to pursue all remedies for any such breach
will survive such termination unimpaired.
ARTICLE X    

INDEMNIFICATION
Section 10.1    Survival of Representations, Warranties and Covenants. All of
the representations and warranties set forth in this Agreement shall survive
until the eighteen (18) month anniversary of the Closing Date, except that the
representations and warranties set forth in Section 3.1 (Organization) Section
3.3 (Capitalization; Subsidiaries), Section 3.15 (Brokers), Section 4.1
(Organization), Section 4.2 (Authorization) and Section 4.3 (Title to Shares)
shall survive for the applicable statute of limitations. The covenants and
agreements contained herein which by their terms contemplate performance prior
to or at the Closing (the “Pre-Closing Covenants”) will survive until twelve
(12) months after the Closing Date.  All covenants and agreements contained
herein which by their terms contemplate actions or impose obligations following
the Closing (the “Post-Closing Covenants”) shall survive the Closing and remain
in full force and effect until the date that is one (1) year following the
latest date with respect to which performance of such covenant is required. The
indemnification obligations under this Article X in respect of a breach of any
representation, warranty, covenant or agreement shall terminate when the
survival of the applicable representation, warranty, covenant or agreement
terminates pursuant to this Section 10.1; provided, however, that the
indemnification obligations under this Article X with respect to Losses arising
prior to such date shall not terminate if a claim with respect to such Losses is
made by the Indemnified Party in accordance with this Agreement prior to such
date.
Section 10.2    Indemnification.
(a)    From and after the Closing, subject to the limitations set forth in this
Article X, each Selling Equityholder shall jointly and severally, without
duplication, indemnify, defend and hold harmless each Buyer Indemnified Party
from and against any and all losses, damages, liabilities, penalties, interest
and expenses, including reasonable attorneys’ fees and expenses (“Losses”),
incurred by such Buyer Indemnified Party that are caused by or related to any
(i) breach or inaccuracy of any representation or warranty of the Company set
forth in Article III, (ii) breach of any covenant or agreement of the Company
contained herein or (iii) Pre-Closing Taxes (to the extent such amount is not
reflected as a Current Liability or Indebtedness in the calculation of the Final
Working Capital or Final Indebtedness, respectively).
(b)    From and after the Closing, subject to the limitations set forth in this
Article X, each Selling Equityholder shall severally, and not jointly and
severally, indemnify, defend and hold harmless each Buyer Indemnified Party from
and against Losses incurred by such Buyer Indemnified Party that are caused by
or related to any:
(i)    breach or inaccuracy of any representation or warranty of such Selling
Equityholder set forth in Article IV; or
(ii)    breach of any covenant or agreement of such Selling Equityholder
contained herein.
(c)    From and after the Closing, subject to the limitations set forth in this
Article X, Buyer shall indemnify, defend and hold harmless each Seller
Indemnified Party from and against any and all Losses incurred by such Seller
Indemnified Party that are caused by or related to any:
(i)    breach or inaccuracy of any representation or warranty of Buyer contained
herein; or
(ii)    breach of any covenant or agreement of Buyer contained herein.
(d)    For purposes of determining breach of or failure of any representations
or warranties to be true and correct and calculating indemnifiable Losses under
this Article X, with the exception of Section 3.6(b), any “materiality” or
“Material Adverse Effect" qualifications in the representations and warranties,
covenants and agreements shall be disregarded.
Section 10.3    Limitations on Liability.
(a)    Notwithstanding anything to the contrary in Section 10.2, Selling
Equityholders shall not have any obligation to indemnify a Buyer Indemnified
Party under Section 10.2(a)(i) or Section 10.2(b)(i) unless and until (i) the
amount of any individual Loss (aggregating all Losses arising from multiple
claims arising from the same or substantially similar facts or circumstances)
exceeds $25,000 and (ii) the aggregate of all Losses suffered by all Buyer
Indemnified Parties that satisfy the foregoing clause (i) exceeds $1,250,000
(the foregoing amount in clause (ii), the “Threshold”), whereupon, provided the
other requirements of this Article X have been complied with and subject to the
other limitations of this Article X, Selling Equityholders shall be liable to
indemnify such Buyer Indemnified Parties for only the excess of Losses over the
amount of the Threshold; provided however that the limitation set forth in this
Section 10.3(a) shall not apply in the case of Fraud.
(b)    Notwithstanding anything to the contrary in Section 10.2, Selling
Equityholders shall not have any obligation to indemnify a Buyer Indemnified
Party under Section 10.2(a)(i), Section 10.2(a)(ii) in respect of Pre-Closing
Covenants, Section 10.2(a)(iii), Section 10.2(b)(i) or Section 10.2(b)(ii) in
respect of Pre-Closing Covenants in an aggregate amount in excess of $1,250,000;
provided however that the limitation set forth in this Section 10.3(b) shall not
apply in the case of Fraud, which shall not be taken into account for purposes
of calculating whether the amount set forth in this Section 10.3(b) has been
reached.
(c)    Notwithstanding anything to the contrary contained herein, except in the
case of Fraud, in no event shall any Selling Equityholder have any obligation to
pay, in respect of any Losses indemnifiable pursuant to this Article X, an
aggregate amount in excess of the aggregate proceeds actually received by such
Selling Equityholder pursuant to Article II (less any and all amounts previously
paid by such Selling Equityholder to a Buyer Indemnified Party pursuant to this
Agreement). Buyer agrees that, except in the case of Fraud and recovery from the
insurer pursuant to the R&W Insurance Policy, the Indemnity Escrow Account will
be the sole and exclusive source for collection of any Losses recoverable by
Buyer Indemnified Parties pursuant to Section 10.2(a)(i), Section 10.2(a)(ii) in
respect of Pre-Closing Covenants, Section 10.2(a)(iii), Section 10.2(b)(i) or
Section 10.2(b)(ii) in respect of Pre-Closing Covenants and that the amount
recoverable by Buyer Indemnified Parties in respect of any Losses indemnifiable
pursuant to Section 10.2(a)(i), Section 10.2(a)(ii) in respect of Pre-Closing
Covenants, Section 10.2(a)(iii), Section 10.2(b)(i) or Section 10.2(b)(ii) in
respect of Pre-Closing Covenants shall be limited to the amount of the then
available Indemnity Escrow Account.
(d)    Each Indemnified Party shall mitigate all Losses for which such
Indemnified Party is or may be entitled to indemnification hereunder in
accordance with applicable Law as would apply to a breach of contract, and an
Indemnifying Party shall not be liable for any Loss to the extent that it is
attributable to the Indemnified Party’s failure to so mitigate.
(e)    If any Losses sustained by a Buyer Indemnified Party are covered by an
insurance policy, such Buyer Indemnified Party shall use reasonable efforts to
collect such insurance proceeds. If any Buyer Indemnified Party receives such
insurance proceeds prior to being indemnified with respect to such Losses under
this Article X, the payment under this Article X with respect to such Losses
shall be reduced by the amount of such insurance proceeds or indemnity,
contribution or similar payments (other than payments received under the R&W
Insurance Policy), less reasonable attorney’s fees and other reasonable expenses
incurred in connection with such recovery. If any Buyer Indemnified Party
receives such insurance proceeds (other than payments received under the R&W
Insurance Policy) after being indemnified with respect to some or all of such
Losses, such Buyer Indemnified Party shall pay to the Selling Equityholders in
accordance with their Fully Diluted Pro Rata Share the amount by which the
amount of such insurance proceeds, less reasonable attorney’s fees and other
reasonable expenses incurred in connection with such recovery, plus the
aggregate amount paid by Selling Equityholders to such Buyer Indemnified Party
with respect to such Losses, exceeds the aggregate amount of Losses incurred by
the Buyer Indemnified Party with respect to the applicable claim. If any Buyer
Indemnified Party receives payment under this Article X on account of a claim
that Selling Equityholders believe in good faith is covered by an insurance
policy (other than the R&W Insurance Policy), such Buyer Indemnified Party shall
(x) on written request of Selling Equityholders assign, to the extent
assignable, its rights under such insurance policy with respect to such claim to
Selling Equityholders and (y) if so requested be relieved of any further
obligation to pursue collection of such insurance proceeds (except that, if
requested to do so by Selling Equityholders, such Buyer Indemnified Party shall
reasonably cooperate with Selling Equityholders, at Selling Equityholders’
expense, to collect any such insurance proceeds).
(f)    In no event shall any Party be entitled to recover or make a claim for
any amounts in respect of, and in no event shall “Losses” be deemed to include
(i) (A) punitive damages or (B) damages that were not reasonably foreseeable as
a result of the applicable matter for indemnification by reasonable persons in
the applicable parties’ position, in each case except to the extent payable to a
third party, and (ii) any Loss taken into account in the calculation of the
Final Purchase Price.
(g)    No Indemnifying Party shall have any liability under this Article X to
indemnify any Indemnified Party with respect to a Loss to the extent that the
Loss (i) arose from or was exacerbated by any action taken directly or
indirectly by any Indemnified Party or its Affiliates on or after the Closing
Date and (ii) such action would not have reasonably have been expected to create
or exacerbate such Loss.
(h)    Selling Equityholders shall not have any liability under this Article X
for any Loss that would not have arisen but for any alteration or repeal or
enactment of any Law after the Closing Date.
(i)    Selling Equityholders shall not have any liability under this Article X
for any Loss that would not have arisen but for any change in the accounting
policies, practices or procedures adopted by Buyer or its Affiliates after the
Closing Date.
Section 10.4    Indemnification Procedures.
(a)    Third-Party Claims. The Buyer Indemnified Party or Seller Indemnified
Party making a claim under this Article X is referred to as the “Indemnified
Party”, and the Party against whom such claims are asserted under this Article X
is referred to as the “Indemnifying Party”. If any Indemnified Party receives
notice of the assertion or commencement of any Proceeding made or brought by any
Person who is not a Party or an Affiliate of a Party (a “Third-Party Claim”)
against such Indemnified Party with respect to which the Indemnifying Party is
obligated to provide indemnification under this Article X, the Indemnified Party
shall give the Indemnifying Party prompt written notice thereof. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its obligations under this Article X, except and only to the extent
that the Indemnifying Party is materially prejudiced by reason of such failure.
Such notice by the Indemnified Party shall describe the Third-Party Claim in
reasonable detail, include copies of all material written evidence thereof and
all correspondence from or to such third party (or its Representatives) related
to the matter giving rise to such Third-Party Claim and indicate the estimated
amount, if reasonably practicable, of the Loss that has been sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate in
or, by giving written notice within thirty (30) days of receipt of notice of the
Third-Party Claim to the Indemnified Party, to assume and control the defense of
any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, however that the Indemnifying Party shall
not be entitled to assume defense of a Third-Party Claim (i) if the Indemnified
Party reasonably expects the amount of Losses that are indemnifiable hereunder
with respect to such claim (together with any Losses already recovered or
subject to proper claims for indemnification under this Article X) to exceed two
hundred percent (200%) of the limitations on liability hereunder, (ii) with
respect to which the Indemnified Party has been advised by counsel that an
actual conflict exists between the Indemnifying Party and the Indemnified Party,
(iii) by or on behalf of a Governmental Entity, (iv) with respect to which the
Indemnified Party has determined, in good faith, that there is a reasonable
possibility that such claim may adversely affect it, its business relationships
or any of its Affiliates in any material respect, other than as a result of
monetary damages for which it would be entitled to indemnification hereunder,
(v) which the Indemnifying Party does not diligently pursue the defense of, (vi)
which seeks injunctive or other equitable relief or involves a criminal matter
or (vii) which has been assumed by the insurer, or which the insurer has the
right to assume, under the R&W Insurance Policy. In the event that the
Indemnifying Party assumes the defense of any Third-Party Claim, subject to
Section 10.4(b), (x) it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
such Third-Party Claim in the name and on behalf of the Indemnified Party and
(y) the Indemnified Party shall have the right, at its own expense, to
participate in the defense of such Third-Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof.
Selling Equityholders and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third-Party Claim,
including allowing such access to the Company’s and the Company Subsidiaries’
premises and personnel and the right to examine and copy such accounts,
documents or records, without expense (other than reimbursement of actual
out-of-pocket expenses) as either Party or any of its Representatives may
reasonably request.
(b)    Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement to the contrary, neither the Indemnifying Party nor the
Indemnified Party shall enter into settlement of, or consent to the entry of any
judgment with respect to, any Third-Party Claim without the prior written
consent of the other (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, however, that the Indemnifying Party may
settle, or consent to the entry of any judgment with respect to, a Third-Party
Claim of which it has assumed the defense without the prior written consent of
the Indemnified Party so long as the proposed settlement or judgment does not
include any monetary damages payable by the Indemnified Party, any non-monetary
damages or equitable relief or any material restriction on the operations of the
Indemnified Party and also provides, in customary form, for the unconditional
release of the Indemnified Party from all liabilities in connection with such
Third-Party Claim; provided, further that the Indemnified Party may settle, or
consent to the entry of any judgment with respect to, a Third-Party Claim of
which it has assumed the defense without the prior written consent of the
Indemnified Party so long as the proposed settlement or judgment does not
include any monetary damages payable by the Indemnifying Party. Notwithstanding
anything to the contrary in Section 10.4(a) or Section 10.4(b), to the extent
any Third-Party Claim relates to Taxes that are not solely Pre-Closing Taxes,
the defense, negotiation, settlement, or other handling of such Third-Party
Claim shall be jointly controlled by the Seller Representative and Buyer.
(c)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its obligations under this Article X,
except and only to the extent that the Indemnifying Party is prejudiced by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, include copies of all material written
evidence thereof and indicate the estimated amount, if reasonably practicable,
of the Loss that has been sustained by the Indemnified Party. The Indemnifying
Party shall have thirty (30) days after its receipt of such notice to respond in
writing to such Direct Claim. During such thirty (30)-day period, the
Indemnified Party shall allow the Indemnifying Party and its Representatives to
investigate the matter or circumstance alleged to give rise to the Direct Claim,
and whether and to what extent any amount is payable in respect of the Direct
Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by providing such information and assistance, including allowing
such access to the Company’s and the Company Subsidiaries’ premises and
personnel and the right to examine and copy such accounts, documents or records,
as the Indemnifying Party may reasonably request and at its own expense. If the
Indemnifying Party does not so respond within such thirty (30)-day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the conditions of this
Agreement.
Section 10.5    Indemnification Exclusive Remedy. From and after the Closing,
except as set forth in Section 2.5 and 11.10, indemnification pursuant to this
Article X shall be the Buyer Indemnified Parties’ and Seller Indemnified
Parties’ sole and exclusive remedy for any Related Claims. Without limiting the
generality of the foregoing, from and after the Closing, Buyer, for itself and
the other Buyer Indemnified Parties, and Seller, for itself and the other Seller
Indemnified Parties, (i) agrees that no legal action sounding in contribution,
tort, strict liability or any other legal theory may be maintained by any Party,
any Buyer Indemnified Party or Seller Indemnified Party against any Person not a
Party to this Agreement, with respect to this Agreement or the transactions
contemplated hereby and by the Ancillary Documents, and (ii) hereby waives any
and all statutory rights of contribution or indemnification that any of the
foregoing Persons might otherwise be entitled to under any Law or any similar
rules of law embodied in the common law with respect to such matters. No current
or former Affiliate or Representative of any Selling Equityholder (other than
the Selling Equityholders themselves), the Company or any Company Subsidiary
shall have any liability of any nature to any Buyer Indemnified Party with
respect to the breach by any Selling Equityholder or the Company of any
representation, warranty, covenant or agreement contained in this Agreement or
any other matter relating to the transactions contemplated hereby or by the
Ancillary Documents. The limitations in this Section 10.5 shall not apply with
respect to (A) any Proceeding seeking equitable relief pursuant to
Section 11.10, (B) any claims made solely against the insurer under the R&W
Insurance Policy, (C) with respect to claims made under Section 2.5, (D) any
claims with respect to Fraud or (E) any claims under the Escrow Agreement.
Section 10.6    Satisfaction of Buyer Indemnification Claims. Subject to the
terms, conditions and limitations set forth in this Article X, from and after
the Closing Date:
(a)    any claim by any Buyer Indemnified Party for Losses under this Article X
shall first be payable by the Selling Equityholders from the Escrow Fund; and
(b)    after depletion of the Escrow Fund, any claim by any Buyer Indemnified
Party for Losses under Sections 10.2(a)(ii) or 10.2(b)(ii) shall be payable by
the Selling Equityholders (on a joint and several or several, but not joint and
several, basis, as applicable) in accordance with Section 10.2.
Section 10.7    Escrow Release. Buyer and Seller Representative shall cause any
portion of the Escrow Fund remaining as of the eighteen (18) month anniversary
of the Closing (less the aggregate amount claimed by Buyer pursuant to claims
made against such funds in accordance with this Agreement and the Escrow
Agreement and not fully resolved prior to such date) to be released to the
Selling Equityholders, pursuant to the Escrow Agreement. At any time following
the eighteen (18) month anniversary of the Closing, to the extent the available
portion of the Escrow Fund exceeds the aggregate amount claimed by Buyer
pursuant to claims for indemnification under this Article X and not fully
resolved prior to the time of determination, plus the amount of any fully
resolved claims not yet paid out of the Escrow Fund to Buyer, Buyer and Seller
Representative shall cause such excess to be promptly released to the Selling
Equityholders pursuant to the Escrow Agreement. The Escrow Agent shall pay such
aggregate amount to the Selling Equityholders in accordance with their Fully
Diluted Pro Rata Share.
Section 10.8    R&W Insurance Policy. The Parties acknowledge that, at or before
Closing, Buyer will use reasonable efforts to obtain and bind the R&W Insurance
Policy. Any R&W Insurance Policy, whether obtained before or after the Closing,
shall provide that the insurer shall waive and not pursue any subrogation rights
against any Selling Equityholder, unless the loss (as defined in the R&W
Insurance Policy) results from the Fraud committed by such Selling Equityholder.
In no event shall the availability of or binding of the R&W Insurance Policy be
a condition to Closing.
Section 10.9    Characterization of Indemnity Payments. Except as otherwise
required by applicable Law, any payment made pursuant to this Article X shall be
treated, for Tax purposes, as an adjustment to the Purchase Price.
ARTICLE XI    

MISCELLANEOUS
Section 11.1    Fees and Expenses. Except as otherwise expressly provided
herein, (i) each Party shall pay its own fees, costs and expenses incurred in
connection herewith and the transactions contemplated hereby, including the
fees, costs and expenses of its financial advisors, accountants and counsel, and
(ii) the Transaction Expenses shall be paid by Buyer pursuant to Section 2.3.
Section 11.2    Notices. Any notice, request, demand, waiver, Consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) on the next Business Day when sent by overnight courier or (iii) on
the date that confirmation of receipt by return email is received, if sent by
email, in each case to the recipient party at the following addresses; provided,
however, that any notice, request, demand, waiver, Consent, approval or other
communication given to Buyer, if sent by email, to be effective shall also be
delivered by another acceptable method in clauses (i) or (ii) above to the
appropriate address set forth for Buyer, and shall be deemed to have been duly
given in accordance with such other acceptable methods:
If to Buyer, to:
Eagle Enterprise, Inc.
c/o General Dynamics Corporation
2941 Fairview Park Drive
Suite 100
Falls Church, VA 22042
Attention: Gregory S. Gallopoulos
Telephone: (703) 876-3719
E-mail: ggallopoulos@generaldynamics.com
with a copy (which shall not constitute notice) to:
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
Attention: Michael Wolf; Jeremy Casper
Telephone: (312) 840-7271
Email: mwolf@jenner.com
If to BH, to:
Ross Rodrigues
Britton Hill Partners
1200 Anastasia Ave., Suite 500
Coral Gables, FL 33139
Telephone: (646) 269-4133
E-mail: rrodrigues@brittonhillpartners.com
 
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Matthew J. Rizzo and Sara G. Duran
Telephone: (212) 839-5935
Email: mrizzo@sidley.com and sduran@sidley.com
If to SEACOR, to:
SEACOR Holdings Inc.
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Attention: Bill Long
Telephone: 954 627 5206  
Email: blong@ckor.com
If to Seller Representative, to:
Shareholder Representative Services LLC
950 17th Street, Suite 1400
Denver, CO 80202
Attention: Managing Director
Telephone: (303) 648-4085
Email: deals@srsacquiom.com


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party. If
more than one method for sending notice as set forth above is used, the earliest
notice date established as set forth above shall control.
Section 11.3    Severability. If any provision of this Agreement (or portion
thereof) is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other provisions of this Agreement (or the remaining
portion thereof) shall nevertheless remain in full force and effect. Upon such
determination that any provision of this Agreement (or portion thereof) is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually agreeable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
Section 11.4    Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, directly or indirectly, including by operation of law, by either party
without the prior written consent of the other party; provided that
notwithstanding the foregoing, Buyer may assign its rights or obligations
hereunder to any Affiliate or to any subsequent purchaser of the Company or all
or substantially all of the assets comprising the business of the Company and
the Company Subsidiaries, without the prior written consent of the other parties
hereto; provided further that no such assignment shall relieve Buyer of its
obligations hereunder.
Section 11.5    No Third-Party Beneficiaries. Except as otherwise provided in
Sections 6.7, 6.9, 10.5 and 11.15, and Article X, this Agreement is exclusively
for the benefit of Selling Equityholders, and its successors and permitted
assigns, with respect to the obligations of Buyer under this Agreement, and for
the benefit of Buyer, and its successors and permitted assigns, with respect to
the obligations of Selling Equityholders under this Agreement, and this
Agreement shall not be deemed to confer upon or give to any other third party
(for the avoidance of doubt, other than the Seller Representative, as a party
hereto) any remedy, claim, liability, reimbursement, cause of action or other
right.
Section 11.6    Consent to Jurisdiction; Service of Process. Each party hereby
irrevocably agrees that any Related Claim shall be brought in the Delaware Court
of Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, then any state or federal court within the State of
Delaware), and each party hereby submits to the exclusive jurisdiction of such
courts in any such suit, action or other proceeding. A final judgment in any
such suit, action or other proceeding may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any Related Claim in such courts, and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such Related
Claim brought in any such court has been brought in an inconvenient forum. Each
party further agrees that service of any process, summons, notice or document to
such party pursuant to Section 11.2(a) or 11.2(b) shall be effective service of
process for any such Related Claim.
Section 11.7    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY RELATED CLAIM. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY SUCH RELATED CLAIM, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.7.
Section 11.8    Entire Agreement. This Agreement (including the Schedules and
Exhibits attached hereto), the Ancillary Documents and the Confidentiality
Agreement together constitute the entire agreement among the parties with
respect to the subject matter of this Agreement and supersede all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement. In the event of any
inconsistency between the provisions of this Agreement and the provisions of any
Ancillary Document or the Confidentiality Agreement, the provisions of this
Agreement shall prevail. Each party acknowledges and agrees that, in entering
into this Agreement, such party has not relied on any promises or assurances,
written or oral, that are not reflected in this Agreement (including the
Schedules and Exhibits attached hereto), the Ancillary Documents and the
Confidentiality Agreement.
Section 11.9    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof) as to all Related Claims, including matters of validity, construction,
effect, performance and remedies.
Section 11.10    Specific Performance. Subject to the exclusive jurisdiction
provided by Section 11.6, the parties acknowledge that the rights of each party
to consummate the transactions contemplated hereby are unique and recognizes and
affirms that in the event of a breach of this Agreement by either party, money
damages would be inadequate and the non-breaching party would have no adequate
remedy at law. Accordingly, subject to the exclusive jurisdiction provided by
Section 11.6, the parties agree that such non-breaching party shall have the
right, in addition to any other rights and remedies existing in its favor at law
or in equity, to enforce its rights and the other party’s obligations hereunder
not only by an action or actions for damages but also by an action or actions
for specific performance, injunctive or other equitable relief (without posting
of bond or other security and without prior notice to the extent permitted by
law). Each party further agrees that the only permitted objection that it may
raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement. Buyer acknowledges
that, prior to the Closing, Selling Equityholders will have the right to
specifically enforce the obligations of Buyer to consummate the transactions
contemplated hereby on the terms and subject to the conditions of this
Agreement.
Section 11.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or e‑mail shall be as
effective as delivery of a manually executed counterpart of the Agreement.
Section 11.12    Amendment; Waiver. This Agreement may be amended, modified or
supplemented at any time only by an instrument in writing signed by each of the
Parties. No waiver of any provision hereof shall be effective unless signed in
writing by the Party waiving its rights and benefits under such provision.
Section 11.13    Schedules. Disclosure of any fact or item in any Schedule
hereto referenced by a particular Section in this Agreement shall be deemed to
have been disclosed with respect to every other Section in this Agreement where
the applicability of such fact or item to the other Section in this Agreement is
readily apparent on the face of such disclosure. The specification of any dollar
amount in the representations or warranties contained in this Agreement or the
inclusion of any specific item in any Schedules hereto is not intended to imply
that such amounts, or higher or lower amounts or the items so included or other
items, are or are not material, and neither Party shall use the fact of the
setting of such amounts or the inclusion of any such item in any dispute or
controversy as to whether any obligation, items or matter not described herein
or included in a Schedule is or is not material for purposes of this Agreement.
Section 11.14    Time of Essence. With regard to all dates and time periods set
forth in this Agreement, time is of the essence.
Section 11.15    Conflicts; Privileges.
(a)    Acknowledgement of Representation. It is acknowledged by each of the
Parties that the Company has retained Sidley Austin LLP (“Sidley”) to act as its
counsel in connection with this Agreement, the Ancillary Documents, the
Confidentiality Agreement and any transaction contemplated hereby or thereby
(the “Current Representation”), and that no other Party has the status of a
client of Sidley for conflict of interest or any other purposes as a result
thereof.
(b)    Affirmation of Representation. Buyer hereby agrees that after the
Closing, Sidley may represent any Selling Equityholder or any shareholder,
partner, member or Representative of such Selling Equityholder (any such Person,
a “Designated Person”) in any matter involving or arising from the Current
Representation, including any interpretation or application of this Agreement,
the Ancillary Documents or the Confidentiality Agreement, and including for the
avoidance of doubt any litigation, arbitration, dispute or mediation between or
among Buyer, the Company, any Company Subsidiary or any of their respective
Affiliates, and any Designated Person, even though the interests of such
Designated Person may be directly adverse to Buyer, the Company, any Company
Subsidiary or any of their respective Affiliates, and even though Sidley may
have represented the Company or any Company Subsidiary in a substantially
related matter, or may be representing Buyer, the Company or any Company
Subsidiary in ongoing matters.
(c)    Waiver of Conflict. Buyer hereby waives and agrees not to, and after the
Closing cause the Company and each Company Subsidiary not to, assert (i) any
claim that Sidley has a conflict of interest in any representation described in
Section 11.15(b) and (ii) any confidentiality obligation with respect to any
communication between Sidley and any Designated Person occurring during the
Current Representation.
(d)    Retention of Privilege. Buyer hereby agrees that as to all communications
(whether before, at or after the Closing) between Sidley and any Designated
Person or the Company, any Company Subsidiary or any of their respective
Representatives that relate in any way to the Current Representation, the
attorney-client privilege and all rights to any other evidentiary privilege, and
the protections afforded to information relating to representation of a client
under applicable rules of professional conduct, belong to Selling Equityholders
and may be controlled by the Seller Representative, on behalf of Selling
Equityholders, and shall not pass to or be claimed by Buyer, the Company, any
Company Subsidiary or any of their respective Representatives. Without limiting
the foregoing, notwithstanding any policy of Buyer, the Company or any Company
Subsidiary or any agreement between the Company, any Company Subsidiary or any
of their respective Representatives and any Designated Person, whether
established or entered into before, at or after the Closing, Buyer shall not,
and shall after the Closing cause the Company and each Company Subsidiary to
not, review or use for any purpose without the Seller Representative’s prior
written consent, on behalf of Selling Equityholders, or seek to compel
disclosure to Buyer, the Company, any Company Subsidiary or any of their
respective Representatives any communication or information (whether written,
oral, electronic or in any other medium) described in the previous sentence.
Other than as explicitly set forth in this Section 11.15, the Parties
acknowledge that any attorney-client privilege attaching as a result of legal
counsel other than Sidley representing the Company or any Company Subsidiary
prior to the Closing shall survive the Closing and continue to be a privilege of
the Company or the applicable Company Subsidiary, and not the Selling
Equityholders, after the Closing.
(e)    Further Assurances. Buyer agrees to take, and to cause its Affiliates to
take, all steps necessary to implement the intent of this Section 11.15. Buyer
and the Company further agree that Sidley and its partners and employees are
third-party beneficiaries of this Section 11.15.
Section 11.16    Seller Representative.
(a)    Shareholder Representative Services LLC is hereby appointed as the Seller
Representative, with full power and authority on each Selling Equityholder’s
behalf, to (i) pay each such Selling Equityholder’s expenses (whether incurred
on or after the date hereof) incurred in connection with the negotiation and
performance of this Agreement, (ii) receive, give receipt and disburse any funds
received hereunder on behalf of or to each such Selling Equityholder, (iii) hold
back from disbursement to all of Selling Equityholders collectively any such
funds to the extent it reasonably determines may be necessary or required under
the terms and conditions of this Agreement or applicable Law, (iv) execute and
deliver on behalf of each such Selling Equityholder, all documents contemplated
herein, and any amendment or waiver hereto, (v) negotiate, settle, compromise
and otherwise handle all disputes with any Buyer Indemnified Party under this
Agreement, including without limitation, disputes regarding any adjustment
pursuant to Section 2.5 and any claims made by any Buyer Indemnified Party
pursuant to ARTICLE X and (vi) give and receive notices on behalf of Selling
Equityholders collectively, including without limitation, any notice of a claim
for which indemnification is sought by Selling Equityholders collectively
pursuant to ARTICLE X and (vii) do each and every act and exercise any and all
rights which Selling Equityholders collectively are permitted or required to do
or exercise under this Agreement. Selling Equityholders, by accepting the
consideration payable to them hereunder, irrevocably grant unto said
attorney-in-fact and agent full power and authority to do and perform each and
every act and thing necessary, convenient or appropriate to facilitate the
consummation of the transactions contemplated hereby and, in the case of the
Selling Optionholders, such power and authority (including the right to pursue
any Related Claims in such Selling Optionholder’s favor) shall be assigned and
exclusively vested in the Seller Representative. Such agency and proxy are
coupled with an interest, and are therefore irrevocable without the consent of
holder. Selling Equityholders shall be bound by all actions taken and documents
executed by the Seller Representative in connection with this Agreement and the
other agreements contemplated hereby, and Buyer and the other Buyer Indemnified
Parties shall be entitled to rely, with no duty of inquiry, on any action or
decision of the Seller Representative. After the Closing, notices or
communications to or from the Seller Representative shall constitute notice to
or from each of Selling Equityholders. Notwithstanding anything in this Section
11.16 or the Agreement, if an issue or allegation arises under this Agreement or
any Ancillary Document that affects the liability of only one (1) Seller
(including an alleged breach of any representation and warranty or covenant by
only one (1) Seller), such issue and all decisions related thereto shall be
dealt with and made, as applicable, by the Seller in question and not the Seller
Representative.
(b)    In the event that the Seller Representative becomes unable to perform the
Seller Representative’s responsibilities or resigns from such position, the
Sellers which held, immediately prior to the Closing Date, a majority of the
Shares shall select another representative reasonably acceptable to Buyer to
fill such vacancy and such substituted representative shall (i) be deemed to be
the Seller Representative for all purposes of this Agreement and (ii) exercise
the rights and powers of, and be entitled to the other benefits of, the Seller
Representative.
(c)    The Seller Representative will incur no liability of any kind to any
Selling Equityholder with respect to any action or omission by the Seller
Representative in connection with the its services pursuant to this Agreement
and any agreements ancillary hereto, except in the event of liability directly
resulting from the Seller Representative’s gross negligence or willful
misconduct. The Seller Representative shall not be liable to any Selling
Equityholder for any action or omission pursuant to the advice of counsel.
Selling Equityholders agree, severally (and not jointly and severally) based on
their Fully Diluted Pro Rata Share, to indemnify the Seller Representative for,
and to hold the Seller Representative harmless against, any Loss incurred
without finally adjudicated willful misconduct or gross negligence on the part
of the Seller Representative, arising out of or in connection with the Seller
Representative’s execution and performance of this Agreement, including costs
and expenses of successfully defending the Seller Representative against any
claim of liability with respect thereto, in each case as such Loss is suffered
or incurred. If not paid directly to the Seller Representative by the Selling
Equityholders, any such Losses may be recovered by the Seller Representative
from (i) the Representative Fund and (ii) the amounts in the Indemnity Escrow
Fund at such time as remaining amounts would otherwise be distributable to the
Selling Equityholders; provided, that while this section allows the Seller
Representative to be paid from the aforementioned sources of funds, this does
not relieve the Selling Equityholders from their obligation to promptly pay such
Representative Losses as they are suffered or incurred, nor does it prevent the
Seller Representative from seeking any remedies available to it at law or
otherwise. The Seller Representative may consult with counsel of its own choice
and will have full and complete authorization and protection for any action
taken and suffered by it in good faith and in accordance with the opinion of
such counsel. The indemnity obligations of this Section 11.16(c) shall survive
the resignation, replacement or removal of the Seller Representative or the
termination of this Agreement pursuant to Article IX.
(d)    At the Closing, Buyer shall deliver to the Seller Representative the
Representative Fund, to be held to cover and reimburse the fees, expenses and
other monetary obligations incurred by the Seller Representative in connection
with the carrying out by the Seller Representative of its duties under this
Section 11.16. The Selling Equityholders will not receive any interest or
earnings on the Representative Fund and irrevocably transfer and assign to the
Seller Representative any ownership right that they may otherwise have had in
any such interest or earnings. For tax purposes, the Representative Fund shall
be treated as having been received and voluntarily set aside by the Selling
Equityholders at the time of Closing. The Seller Representative is not acting as
a withholding agent or in any similar capacity in connection with the
Representative Fund and is not responsible for any tax reporting or withholding
with respect thereto. Any balance of the Representative Fund not incurred for
such purposes shall be returned to the Selling Equityholders in accordance with
their respective Fully Diluted Pro Rata Share. In the event that any amount is
owed to the Seller Representative, whether for fees, expense reimbursement or
indemnification, that is in excess of the Representative Fund, the Seller
Representative shall be entitled to be reimbursed by Selling Equityholders
proportionately in accordance with each such Person’s Fully Diluted Pro Rata
Share, and Selling Equityholders agree to so reimburse the Seller
Representative. Upon written notice from the Seller Representative to Selling
Equityholders as to any such owed amount, including a reasonably detailed
description as to such owed amount, Selling Equityholders shall promptly deliver
to the Seller Representative full payment of his, her or its Fully Diluted Pro
Rata Share of such owed amount.
[Signatures follow on next page]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
BUYER:
EAGLE ENTERPRISE, INC.
By:
/s/ Gregory G. Gallopoulos    
Name: Gregory G. Gallopoulos
Title: Vice President


SELLERS:
BH GLOBAL AVIATION LP


By: BH Aviation Holdings GP, LP, its general partner


By: BH Aviation Holdings GP, LLC, its general partner
By:
/s/ Ross Rodrigues    
Name:    Ross Rodrigues
Title:    Manager




SEACOR CAPITAL (ASIA) LIMITED
By:
/s/ Max Buirski    
Name:     Max Buirski
Title:     Director






SELLER REPRESENTATIVE:
SHAREHOLDER REPRESENTATIVE SERVICES LLC
(solely in its capacity as the Seller Representative and only for the express
purpose provided herein and no other purpose)
By:    /s/ Sam Riffe        
Name: Sam Riffe
Title: Executive Director



SELLING OPTIONHOLDERS:


/s/ Alan Smith        
ALAN SMITH


/s/ Joe Reckling        
JOE RECKLING


/s/ Max Buirski        
MAX BUIRSKI


/s/ Doug Park        
DOUG PARK


/s/ Tony Jones        
TONY JONES


/s/ Craig Purry        
CRAIG PURRY


/s/ Adrian Khoo        
ADRIAN KHOO



HAWKER PACIFIC AIRSERVICES LIMITED
By:
/s/ Alan Smith    
Name:     Alan Smith
Title:     Director



1